Exhibit 10.4

LSC Deferred Compensation Plan

effective October 1, 2016



--------------------------------------------------------------------------------

LSC COMMUNICATIONS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

         Page   ARTICLE I PURPOSE      1    ARTICLE II DEFINITIONS      1   
ARTICLE III ELIGIBILITY, ENROLLMENT, PARTICIPATION      11   

Section 3.1.

  Eligibility      11   

Section 3.2.

  Enrollment and Commencement of Participation      11   

Section 3.3.

  Termination of Eligibility      13    ARTICLE IV DEFERRALS, COMPANY
CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.      14   

Section 4.1.

  Participant Annual Deferral Amounts      14   

Section 4.2.

  FBU Participant and CSR Participant Deferral Amounts      14   

Section 4.3.

  Short Plan Year      15   

Section 4.4.

  Deferral Elections      16   

Section 4.5.

  Withholding and Crediting of Deferral Amounts, FBU Deferral Amounts and CSR
Deferral Amounts, etc.      17   

Section 4.6.

  Leave of Absence      21   

Section 4.7.

  Company Contribution Amount      22   

Section 4.8.

  Vesting      23   

Section 4.9.

  Deemed Investments      26   

Section 4.10.

  No Crediting to Accounts After Distribution      30   

Section 4.11.

  FICA and Other Taxes      30   

Section 4.12.

  Spin-Off.      32    ARTICLE V RETIREMENT BENEFIT      32   

Section 5.1.

  Retirement Benefit      32   

Section 5.2.

  Time and Form of Retirement Benefit Payment      33    ARTICLE VI SEPARATION
FROM SERVICE BENEFIT      34   

Section 6.1.

  Separation from Service Benefit      34   

Section 6.2.

  Time and Form of Separation from Service Benefit Payment      34    ARTICLE
VII CHANGE IN CONTROL BENEFIT      36   

Section 7.1.

  Change in Control Benefit      36   

Section 7.2.

  Time and Form of Change in Control Benefit Payment.      36   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS      37
  

Section 8.1.

  Scheduled Distributions      37   

Section 8.2.

  Other Payments Take Precedence Over Scheduled Distributions      37   

Section 8.3.

  Unforeseeable Emergency      38    ARTICLE IX CHANGES IN THE FORM OR TIMING OF
PAYMENTS      39   

Section 9.1.

  Election Changes      39   

Section 9.2.

  Other Changes      40    ARTICLE X DEATH BENEFIT      41   

Section 10.1.

  Death Benefit      41   

Section 10.2.

  Payment of Death Benefit      42    ARTICLE XI BENEFICIARY DESIGNATION      42
  

Section 11.1.

  Beneficiary Designation      42   

Section 11.2.

  Spousal Consent      42   

Section 11.3.

  Acknowledgment      43   

Section 11.4.

  No Beneficiary Designation      43   

Section 11.5.

  Discharge of Obligations      43    ARTICLE XII PLAN AMENDMENT, TERMINATION OR
LIQUIDATION      44   

Section 12.1.

  Amendment      44   

Section 12.2.

  Termination and Liquidation of Plan      44   

Section 12.3.

  Effect of Payment      47    ARTICLE XIII ADMINISTRATION      47   

Section 13.1.

  Benefits Committee      47   

Section 13.2.

  Administration Upon Change In Control      48   

Section 13.3.

  Agents      48   

Section 13.4.

  Binding Effect of Decisions      49   

Section 13.5.

  Indemnity      49   

Section 13.6.

  Employer Information      49    ARTICLE XIV COORDINATION WITH OTHER BENEFITS
     50    ARTICLE XV CLAIMS AND APPEALS PROCEDURES      50   

Section 15.1.

  Authority to Submit Claims      50   

Section 15.2.

  Procedure for Filing a Claim      50   

Section 15.3.

  Initial Claim Review      51   

Section 15.4.

  Claim Determination      51   

 

-ii-



--------------------------------------------------------------------------------

Section 15.5.

  Manner and Content of Notification of Adverse Determination of a Claim      52
  

Section 15.6.

  Procedure for Filing an Appeal of an Adverse Determination      52   

Section 15.7.

  Appeal Procedure      52   

Section 15.8.

  Timing and Notification of the Determination of an Appeal      53   

Section 15.9.

  Manner and Content of Notification of Adverse Determination of Appeal      54
  

Section 15.10.

  Delivery and Receipt      54   

Section 15.11.

  Limitation on Actions      55   

Section 15.12.

  Failure to Exhaust Administrative Remedies      55    ARTICLE XVI TRUST     
55   

Section 16.1.

  Establishment of the Trust      55   

Section 16.2.

  Investment of Trust Assets      55   

Section 16.3.

  Interrelationship of the Plan and the Trust      56   

Section 16.4.

  Distributions From the Trust      56    ARTICLE XVII MISCELLANEOUS      56   

Section 17.1.

  Status of Plan      56   

Section 17.2.

  Unsecured General Creditor      56   

Section 17.3.

  Employer’s Liability      57   

Section 17.4.

  Nonassignability      57   

Section 17.5.

  Withholding for Taxes      58   

Section 17.6.

  Immunity of Benefits Committee Members      58   

Section 17.7.

  Not a Contract of Employment      58   

Section 17.8.

  Furnishing Information      59   

Section 17.9.

  Terms      59   

Section 17.10.

  Captions      60   

Section 17.11.

  Governing Law      60   

Section 17.12.

  Notice      60   

Section 17.13.

  Successors      60   

Section 17.14.

  Spouse’s Interest      61   

Section 17.15.

  Validity      61   

Section 17.16.

  Incompetent      61   

Section 17.17.

  Court Order      61   

Section 17.18.

  Insurance      62   

Section 17.19.

  Legal Fees To Enforce Rights After Change in Control      62   

 

-iii-



--------------------------------------------------------------------------------

LSC COMMUNICATIONS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(effective October 1, 2016)

ARTICLE I

PURPOSE

The purpose of the Plan is to provide specified payments to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and success of LSC Communications, Inc., a
Delaware corporation, and its subsidiaries that participate in the Plan. The
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.
This Plan is a continuation for Employees of R.R. Donnelley & Sons Company
Nonqualified Deferred Compensation Plan (the “RRD Plan”) as of the Effective
Date, and all deferrals and all other benefits accrued by the Employees under
the RRD Plan shall continue under the terms of this Plan.

ARTICLE II

DEFINITIONS

For the purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings set forth below.

 

2.1 “Account” shall mean an account established on the Company’s books and
records on behalf of a Participant equal to the sum of the Participant’s
(i) Deferral Account and (ii) Company Contribution Account.

 

2.2 “Administrator” shall be the person appointed pursuant to Section 13.2 to
administer the Plan upon a Change in Control.

 

2.3 “Adverse Determination” means a Determination that is a denial, reduction or
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim, including any such denial, reduction, termination or
failure to provide or make payment that is based on a determination of an
Employee’s or former Employee’s eligibility to participate in the Plan.

 

-1-



--------------------------------------------------------------------------------

2.4 “Affiliate” shall mean (a) a corporation that is a member of the same
controlled group of corporations (within the meaning of section 414(b) of the
Code) as an Employer, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of section 414(c) of the Code) with an
Employer, (c) any organization (whether or not incorporated) that is a member of
an affiliated service group (within the meaning of section 414(m) of the Code)
that includes (i) an Employer, (ii) a corporation described in clause (a) of
this definition or (iii) a trade or business described in clause (b) of this
definition, or (d) any other entity that is required to be aggregated with an
Employer pursuant to regulations promulgated under section 414(o) of the Code by
the U.S. Treasury Department. A corporation, trade or business or entity shall
be an Affiliated employer only for such period or periods of time during which
such corporation, trade or business or entity is described in the preceding
sentence.

 

2.5 “Annual Bonus” shall mean compensation relating to services performed during
a calendar year, regardless of whether such compensation is paid in such
calendar year or included on an IRS Form W-2 for such calendar year, that is
earned by a Participant as an Employee under any Employer’s annual cash bonus
plan or annual cash incentive plan, provided that such compensation has been
designated by the Benefits Committee to be eligible for deferral under the Plan.

 

2.6 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary and Annual Bonus that the Participant defers for a Plan Year and is
withheld from the Participant’s compensation in accordance with Article IV.

 

2.7 “Appeal” shall mean a request by a Claimant to the Benefits Committee to
review an Adverse Determination.

 

2.8 “Base Salary” shall mean the cash compensation of a Participant, an FBU
Participant or a CSR Participant for a calendar year relating to services
performed during such calendar year, excluding bonuses, commissions, overtime,
fringe benefits, stock options, relocation expenses, incentive payments (other
than under an annual cash incentive plan designated by the Benefits Committee to
be eligible for deferral under the Plan, as described in Section 2.5),
non-monetary awards, and other fees, and automobile and other allowances paid to
the Participant, FBU Participant or CSR Participant. Base Salary shall also
include compensation voluntarily deferred or contributed by a Participant, an
FBU Participant or a CSR Participant pursuant to all qualified and nonqualified
plans of his or her Employer and amounts not otherwise included in his or her
gross income under sections 125 and 402(e)(3) of the Code pursuant to plans
established or maintained by his or her Employer; provided, however, that all
such amounts shall be considered Base Salary only to the extent that had there
been no such plan, the amount would have been payable in cash to the
Participant, FBU Participant or CSR Participant.

 

2.9 “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934.

 

-2-



--------------------------------------------------------------------------------

2.10 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article XI, entitled to receive benefits
under the Plan upon the death of a Participant, an FBU Participant or a CSR
Participant.

 

2.11 “Benefits Committee” shall mean the committee described in Section 13.1.

 

2.12 “Board” shall mean the board of directors of the Company.

 

2.13 “Change in Control” shall be deemed to have occurred with respect to a
Participant, an FBU Participant or a CSR Participant on the date the conditions
set forth in any one of the following subparagraphs shall have been satisfied.

 

  (a) Change in Ownership. Any Person, or more than one Person acting as a
group, is or becomes the Beneficial Owner, directly or indirectly, of the
Participant’s, FBU Participant’s or CSR Participant’s Employer’s securities
representing more than fifty percent (50%) of the total fair market value or
total voting power of such Employer’s then outstanding securities.

 

  (b) Change in Effective Control. Any Person, or more than one Person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition of the Participant’s, FBU Participant’s or CSR
Participant’s Employer’s securities by such Person or Persons) ownership of
fifty percent (50%) or more of the total voting power of such Employer’s then
outstanding securities.

 

  (c) Change in Board Composition. A majority of the members of the board of
directors of the Participant’s, FBU Participant’s or CSR Participant’s Employer
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by at least two-thirds (2/3) of the directors before
such appointment or election.

 

  (d) Change in Asset Ownership. Any Person, or more than one Person acting as a
group, who is not a Related Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition of assets of the
Employer of the Participant, FBU Participant or CSR Participant by such Person
or Persons) all or substantially all of the assets of such Employer having a
total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of such Employer immediately
before such acquisition or acquisitions. “Related Person” shall mean (i) a
stockholder of the Participant’s, FBU Participant’s or CSR Participant’s
Employer who receives assets of such Employer in exchange for the stockholder’s
stock; (ii) a Person, or more than one Person acting as a group, in which the
Employer owns directly or indirectly at least fifty percent (50%) of the total
value or voting power; or (iii) an entity at least fifty percent (50%) owned,
directly or indirectly, by a Person or Persons described in clause (ii).

 

    

A Change in Control shall also occur if any of the four circumstances described
in clause (a), (b), (c) or (d) above shall occur with respect to (i) the Company
and any other

 

-3-



--------------------------------------------------------------------------------

  corporation that is a direct or indirect owner of more than fifty percent
(50%) of the total fair market value and total voting power of the Employer of
the Participant, FBU Participant or CSR Participant or (ii) the corporation(s)
that are liable for the payment of the Participant’s vested Account balance, the
FBU Participant’s vested FBU Account balance or CSR Participant’s CSR Account
balance, as the case may be. The foregoing to the contrary notwithstanding, a
Change in Control shall not occur with respect to a Participant, an FBU
Participant or a CSR Participant if (i) a Potential Change in Control related to
such Change in Control involves a publicly announced transaction or publicly
announced proposed transaction which at the time of the announcement has not
been previously approved by the Board and (ii) the Participant, FBU Participant
or CSR Participant is part of the purchasing group proposing such a transaction.
A Change in Control also shall not occur with respect to a Participant, an FBU
Participant or a CSR Participant if he or she is part of a purchasing group
which consummates the Change in Control transaction. A Participant, an FBU
Participant or a CSR Participant shall be a part of the purchasing group for
purposes of the two preceding sentences if he or she is an equity participant,
or has agreed to become an equity participant, in the purchasing group (except
for passive ownership of less than five percent (5%) of the equity of the
purchasing group).

 

     Notwithstanding the foregoing, the Benefits Committee shall interpret all
provisions relating to a Change in Control in a manner that is consistent with
applicable tax law.

 

2.14 “Change in Control Benefit” shall have the meaning set forth in
Article VII.

 

2.15 “Claim” shall mean an initial request to the Benefits Committee for a
payment or for a request of a determination of eligibility to participate in the
Plan. If the procedure described in Section 15.2 is not followed by a Claimant,
then the Claimant’s request shall not be considered.

 

2.16 “Claimant” shall have the meaning set forth in Section 15.1.

 

2.17 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.18 “Company” shall mean LSC Communications, Inc., a Delaware corporation, and
any successor to all or substantially all of the Company’s assets or business.

 

2.19 “Company Contribution Account” shall mean an account established on the
Company’s books and records on behalf of a Participant or an FBU Participant to
which amounts are credited in accordance with Section 4.7, as adjusted for
earnings and losses and distributions made pursuant to the Plan.

 

2.20 “Company Contribution Amount” shall mean, for any Plan Year, the amount
described in Section 4.7.

 

2.21 “Crediting Date” shall mean the date that is on or before the forty-fifth
(45th) day occurring immediately after the end of the twelve-month period in
which the annual compensation of a Participant or an FBU Participant is payable
as set forth in the participant’s employment agreement with an Employer.

 

-4-



--------------------------------------------------------------------------------

2.22 “CSR Account” shall mean an account established on the Company’s books and
records on behalf of a CSR Participant equal to the CSR Participant’s CSR
Deferral Account.

 

2.23 “CSR Deferral Account” shall mean an account established on the Company’s
books and records on behalf of a CSR Participant, to which account amounts are
credited in accordance with Section 4.5(d) or Section 4.5(e), as adjusted for
earnings and losses and distributions pursuant to the Plan.

 

2.24 “CSR Deferral Amount” shall mean the portion of a CSR Participant’s
(i) Base Salary or draw payments and (ii) commissions that the CSR Participant
defers for a Plan Year and is withheld from the CSR Participant’s compensation
in accordance with Article IV.

 

2.25 “CSR Participant” shall mean a commissioned Sales Representative within the
meaning of clause (ii) of Section 2.50 who satisfies the criteria established by
the Benefits Committee to be eligible to participate in the Plan as a CSR
Participant and who has elected to participate in the Plan pursuant to
Section 3.2(b).

 

2.26 “Deferral Account” shall mean an account established on the Company’s books
and records on behalf of a Participant, to which account amounts are credited in
accordance with Section 4.5(a), as adjusted for earnings and losses and
distributions pursuant to the Plan.

 

2.27 “Determination” means the Claims Administrator’s decision with respect to a
Claim or an Appeal.

 

2.28 “Director” shall mean the Company’s Director of Executive Compensation. In
the event of the temporary absence of the Director, whether due to illness,
disability or otherwise, or upon the resignation or removal of the Director, the
individual who performs substantially similar duties with respect to the Plan
(regardless of the individual’s title with the Company) shall be deemed to be
the Director.

 

2.29 “Distribution Date” shall mean the date on which a Participant’s vested
Account balance, an FBU Participant’s vested FBU Account balance and FBU
Transferred Account balance, if any, or a CSR Participant’s CSR Account balance
shall become distributable. Subject to Section 9.2, the Distribution Date shall
be:

 

  (a) in the case of a Participant or a CSR Participant whose vested account
balance first becomes (or became) distributable on or after January 1, 2011, the
later of (i) the first day of the Plan Year immediately following the Plan Year
in which he or she has a Separation from Service or Retirement, and (ii) the
next day after the expiration of the six-month period immediately following the
date on which he or she has a Separation from Service or Retirement, if he or
she is a Specified Employee on such date;

 

  (b) in the case of a Participant or a CSR Participant, the first day of the
Plan Year immediately following the Plan Year in which he or she has a
Separation from Service or Retirement, if he or she is not a Specified Employee
on such date;

 

-5-



--------------------------------------------------------------------------------

  (c) in the case of an FBU Participant, the second anniversary of his or her
Retirement;

 

  (d) in the case of an FBU Participant who has a Separation from Service other
than by reason of his or her death, the date that is the second anniversary of
his or her Separation from Service date;

 

  (e) notwithstanding Section 2.29(a), (b), (c) or (d), if (i) the Participant,
FBU Participant or CSR Participant, as the case may be, has elected a Change in
Control Benefit and (ii) a Change in Control occurs before his or her Separation
from Service or Retirement, the date on which the Change in Control occurs;

 

  (f) notwithstanding Section 2.29(a), (b), (c) or (d), in the case of a
Scheduled Distribution, the business day occurring immediately before the date
of the Scheduled Distribution; or

 

  (g) if the Participant, FBU Participant or CSR Participant, as the case may
be, dies before the distribution of his or her vested Account balance, vested
FBU Account balance and any FBU Transferred Account or CSR Account balance, as
applicable, occurs or commences, the date on which the Benefits Committee is
provided with evidence satisfactory to the Benefits Committee of his or her
death.

 

2.30 “Election Form” shall mean the form established from time to time by the
Benefits Committee that each Participant, FBU Participant and CSR Participant
must complete, sign and return to the Benefits Committee in order to make a
valid deferral and distribution election under the Plan. Initial investment
elections applicable to such elective deferrals shall also be made on the
Election Form. Such term shall also refer to any electronic means of making
deferral or distribution elections that is approved by the Benefits Committee.

 

2.31 “Employee” shall mean an individual (i) whose employment relationship with
an Employer is, under common law, that of an employee and (ii) who has not
experienced a Separation from Service.

 

2.32 “Employer” shall mean the Company or any subsidiary of the Company that
participates in the Plan.

 

2.33 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.34 “FBU Account” shall mean an account established on the Company’s books and
records on behalf of an FBU Participant equal to the sum of the FBU
Participant’s (i) FBU Deferral Account, (ii) FBU Bonus Account and (iii) Company
Contribution Account.

 

2.35 “FBU Bonus Account” shall mean an account established on the Company’s
books and records on behalf of an FBU Participant, to which account amounts are
credited in respect of his or her Signing Credit(s) and Paid Billing Bonus(es)
awarded pursuant to employment agreements between the FBU Participant and an
Employer, as adjusted for earnings and losses and distributions pursuant to the
Plan.

 

-6-



--------------------------------------------------------------------------------

2.36 “FBU Deferral Account” shall mean an account established on the Company’s
books and records on behalf of a FBU Participant, to which account amounts are
credited in accordance with Section 4.5(b) or Section 4.5(c), as adjusted for
earnings and losses and distributions pursuant to the Plan.

 

2.37 “FBU Deferral Amount” shall mean that portion of an FBU Participant’s
(i) Base Salary or draw payments and (ii) commissions that the FBU Participant
defers for a Plan Year and is withheld from the FBU Participant’s compensation
in accordance with Article IV.

 

2.38 “FBU Participant” shall mean either (i) a Sales Representative in the
Global Capital Markets Unit of the Company or the Global Investment Markets
Business Unit of the Finance Business Unit of the Company or (ii) any other
management or highly compensated Employee who satisfies the eligibility criteria
established by the Benefits Committee to be eligible to participate in the Plan
as an FBU Participant and who has elected to participate in the Plan pursuant to
Section 3.2(b).

 

2.39 “FBU Transferred Account” shall mean an account established on the
Company’s books and records on behalf of an FBU Participant that was credited to
the R.R. Donnelley & Sons Company Nonqualified Deferred Compensation Plan with
the balance as of February 28, 2009 of the FBU Participant’s account under the
R.R. Donnelley & Sons Company Global Capital Markets and Global Investment
Markets Business Units of the Financial Business Unit Sales Representative
Deferred Compensation Plan.

 

2.40 “Measurement Fund” shall mean a common trust fund, mutual fund or other
collective investment vehicle selected by the Benefits Committee to serve as a
benchmark for determining the rate of return on a Participant’s Account, an FBU
Participant’s FBU Account and FBU Transferred Account, if any, or a CSR
Participant’s CSR Account, to the extent such account is deemed to be invested
in such Measurement Fund in accordance with Section 4.9.

 

2.41 “Paid Billings Bonus” shall mean the bonus awarded to an FBU Participant in
connection with his or her entering into an employment agreement with an
Employer, which bonus, pursuant to the FBU Participant’s employment agreement,
may be earned over the term of the employment agreement if certain billings
targets are achieved. When a portion of the bonus is earned because a billings
target has been achieved, such portion is credited to the FBU Participant’s FBU
Bonus Account as of the FBU Participant’s Crediting Date or relevant anniversary
thereof.

 

2.42 “Participant” shall mean any Employee who satisfies the eligibility
criteria established by the Benefits Committee to be eligible to participate in
the Plan as a Participant and who has elected to participate in the Plan
pursuant to Section 3.2(a). In connection with the spin-off and distribution of
the Company by R.R. Donnelley & Sons Company (the “Spin-Off”) and pursuant to
the terms of the Separation and Distribution Agreement by and among R.R.
Donnelley & Sons Company, the Company and Donnelley Financial Solutions, Inc.
(the “Separation Agreement”), each Employee as of the Effective Date who was
participating in the RRD Plan as of the Effective Date (each, a “Transferred LSC
Participant”) shall automatically become a participant as of the Effective Date.

 

-7-



--------------------------------------------------------------------------------

2.43 “Person” shall have the meaning given in section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in sections 13(d) and 14(d) thereof;
provided, however, that a Person shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

2.44 “Plan” shall mean the LSC Deferred Compensation Plan, effective October 1,
2016, which shall be evidenced by this instrument, as it may be amended from
time to time.

 

2.45 “Plan Agreement” shall mean a written agreement in a form approved by the
Benefits Committee, as may be amended from time to time, which is entered into
by and between (i) an Employer and (ii) a Participant, an FBU Participant or a
CSR Participant. Each Plan Agreement shall apply to the entire benefit to which
such an individual is entitled under the Plan. If more than one Plan Agreement
has been entered into by an individual and any Employer, then the Plan Agreement
bearing the latest date of acceptance by an Employer shall be the governing
instrument and it shall supersede all previous Plan Agreements in their
entirety. The terms of any Plan Agreement may be different then the terms of any
other Plan Agreement, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both parties and be clearly set forth in such Plan Agreement.

 

2.46 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

2.47 “Potential Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

  (a) the Employer of a Participant, an FBU Participant or a CSR Participant
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control;

 

  (b) the Employer of a Participant, an FBU Participant or a CSR Participant or
any other Person publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute a Change in Control; or

 

  (c)

any Person who is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Employer of a Participant, an FBU Participant or a CSR
Participant representing 9 1⁄2 % or more of the combined voting power of such
Employer’s then outstanding securities increases such Person’s beneficial
ownership of such securities by 5% or more over the percentage so owned by such
Person on the date hereof.

 

-8-



--------------------------------------------------------------------------------

2.48 “Quarterly Installment Method” shall be payments of quarterly installments
over the number of years selected by a Participant, an FBU Participant or a CSR
Participant in accordance with the Plan, calculated as follows: (i) for the
first quarterly installment, the Participant’s vested Account balance, the FBU
Participant’s vested FBU Account balance and FBU Transferred Account balance, if
any, or the CSR Participant’s CSR Account balance, as the case may be, shall be
calculated as of the close of business on the business day immediately preceding
his or her Distribution Date by multiplying such balance by a fraction, the
numerator of which is one and the denominator of which is the number of
quarterly installments to be paid; and (ii) for remaining quarterly
installments, the Participant’s vested Account balance, the FBU Participant’s
vested FBU Account balance and FBU Transferred Account balance, if any, or the
CSR Participant’s CSR Account balance, as the case may be, shall be calculated
on the last business day of the applicable remaining calendar quarter by
multiplying the then balance by a fraction, the numerator of which is one and
the denominator of which is the number of remaining quarterly installments to be
paid (including the then current payment). Notwithstanding the foregoing
provisions of this Section 2.48, if at any time after quarterly installments
payments have commenced on or after January 1, 2011, the Participant’s vested
Account balance, the FBU Participant’s vested FBU Account balance and FBU
Transferred Account balance, if any, or the CSR Participant’s CSR Account
balance, as the case may be, when added together with his or her interests under
all other plans and arrangements of the same type within the meaning of Treasury
Regulation § 1.409A-1(c)(2) is not greater than the then applicable dollar limit
under section 402(g)(1)(B) of the Code, then the Participant’s Account balance,
the FBU Participant’s FBU Account and FBU Transferred Account, if any, or the
CSR Participant’s CSR Account, as the case may be, shall be paid in a cash lump
sum on the next quarterly installment payment date.

 

2.49 “Retirement” shall mean an Employee’s separation from service with the
Employers, as described in Treasury Regulation § 1.409A-1(h), on or after age 55
with five Years of Service for any reason other than a leave of absence or
death.

 

2.50 “Sales Representative” shall mean any Employee who is a sales
representative (i) in the Global Capital Markets Unit or the Global Investments
Markets Business Unit of the Company and who is eligible to participate in the
Global Capital Markets Sales Compensation Plan or the Global Investments Markets
Commission Plan or (ii) eligible to earn commissions under another Company
commission plan.

 

2.51 “Scheduled Distribution” shall mean the first day of the Plan Year
designated by a Participant, an FBU Participant or a CSR Participant who elects
on an Election Form to receive all or a portion of his or her vested Account
balance, vested FBU Account balance and any FBU Transferred Account or CSR
Account balance, as applicable, in the form of a Scheduled Distribution. The
Plan Year so designated may not be earlier than the first Plan Year beginning
after the expiration of three Plan Years after the end of the Plan Year to which
the deferral election relates. For example, if a Participant elects a Scheduled
Distribution of his or her vested Account balance attributable to the Annual
Deferral Amount earned in the Plan Year commencing January 1, 2017, the earliest
Plan Year that may be elected by the Participant for the Scheduled Distribution
is 2021 and the Scheduled Distribution would become payable on January 1, 2021.

 

-9-



--------------------------------------------------------------------------------

2.52 “Separation from Service” shall mean an Employee’s separation from service
with the Employers, as described in Treasury Regulation § 1.409A-1(h) or in
Section 4.6, whichever is later, other than a Retirement.

 

2.53 “Signing Credit” shall mean the dollar amount awarded to an FBU Participant
in connection with entering into an employment agreement with an Employer, which
amount is credited to his or her FBU Bonus Account within thirty (30) days of
the effective date of the employment agreement.

 

2.54 “Specified Employee” shall mean any individual who is determined to be a
“specified employee” within the meaning of section 409A(a)(2)(B)(i) of the Code,
in accordance with the terms of the document entitled “Section 409A: Policy of
LSC Communications, Inc. and its Affiliates Regarding Specified Employees.”

 

2.55 “Treasurer” shall mean the Treasurer of the Company. In the event of the
temporary absence of the Treasurer, whether due to illness, disability or
otherwise, or upon the resignation or removal of the Treasurer, the individual
who performs substantially similar duties with respect to the Plan (regardless
of the individual’s title with the Company) shall be deemed to be the Treasurer
for purposes of the Plan.

 

2.56 “Trust” shall mean one or more trusts established pursuant to the Master
Trust Agreement dated as of September 6, 2016 between the Company and the
Trustee.

 

2.57 “Trustee” shall have the same meaning as that term is defined in the Trust,
as amended from time to time.

 

2.58 “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant, an FBU Participant or a CSR Participant resulting from (i) an
illness or accident of such an individual or his or her spouse, dependent or
Beneficiary, (ii) a loss of such Participant’s, FBU Participant’s or CSR
Participant’s property due to casualty (or the need to rebuild a home following
damage not otherwise covered by insurance), or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of such Participant, FBU Participant or CSR Participant, all as determined in
the sole discretion of the Benefits Committee.

 

2.59 “Years of Service” shall mean the total number of full years in which a
Participant, an FBU Participant or a CSR Participant has been employed by one or
more Employers. For purposes of this definition, a year of employment shall be a
365 day period (or 366 day period in the case of a leap year) that, for the
first year of employment, commences on the hire date of such Participant, FBU
Participant or CSR Participant and that, for any subsequent year, commences on
an anniversary of that hire date. The Benefits Committee may make a
determination as to whether any partial year of employment of an Employee shall
be counted as a Year of Service. If the Benefits Committee does not make a
determination, partial years of employment shall be disregarded.

 

-10-



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY, ENROLLMENT, PARTICIPATION

Section 3.1. Eligibility. The Benefits Committee shall establish criteria for
participation in the Plan whereby a select group of management or highly
compensated Employees (i) will be eligible to participate in the Plan as
Participants, and (ii) who are Sales Representatives will be eligible to
participate in the Plan either as FBU Participants or as CSR Participants.

Section 3.2. Enrollment and Commencement of Participation.

(a) Participants. An Employee who is eligible to participate in the Plan as a
Participant who first elects to participate in the Plan for a Plan Year shall
complete, execute and return to the Benefits Committee, no later than the date
selected by the Benefits Committee in its sole discretion, an Election Form and
a Beneficiary designation form before the first day of such Plan Year. The
Employee shall indicate on the Election Form the percentages of his or her Base
Salary and Annual Bonus, or both, that will be earned by the Employee in such
Plan Year that he or she elects to defer the receipt thereof in accordance with
his or her election and the terms of the Plan, including Section 4.4(a).

(b) FBU Participants and CSR Participants. A Sales Representative who is
eligible to participate in the Plan either as an FBU Participant or a CSR
Participant who first elects to participate in the Plan for a Plan Year shall
complete, execute and return to the Benefits Committee, no later than the date
selected by the Benefits Committee in its sole discretion, an Election Form and
a Beneficiary designation form before the first day

 

-11-



--------------------------------------------------------------------------------

of such Plan Year. A Sales Representative who is eligible to participate in the
Plan as a CSR Participant shall indicate on the Election Form the percentages of
his or her (i) Base Salary or draw payments or (ii) commissions, or both, that
will be earned by such Sales Representative in such Plan Year that he or she
elects to defer the receipt thereof in accordance with his or her election and
Plan terms, including Section 4.4(a). A Sales Representative who is eligible to
participate in the Plan as an FBU Participant shall indicate on the Election
Form the percentages or dollar amounts of his or her (i) Base Salary or draw
payments, (ii) commissions, or both, and (iii) any Paid Billings Bonus that may
be earned in such Plan Year that he or she elects to defer the receipt thereof
in accordance with his or her election and Plan terms, including Section 4.4(a).
An FBU Participant who expects to enter into a new employment agreement with an
Employer in such Plan Year shall also elect on the Election Form, the percentage
or dollar amount of any Paid Billings Bonus that may be awarded in such
employment agreement for the first year of the term of such new employment
agreement if the FBU Participant wishes to defer any such Paid Billings Bonus,
even though the FBU Participant does not know (i) whether he or she will in fact
enter into a new employment agreement, (ii) whether any Paid Billings Bonus will
be awarded in the employment agreement, (iii) if a Paid Billings Bonus is
awarded, what the amount thereof would be, and (iv) whether the portion of the
Paid Billings Bonus awarded in such Plan Year will be earned.

(c) Initial Eligibility. An Employee who first is selected to participate in the
Plan after the first day of a Plan Year must complete the requirements described
in Section 3.2(a) or Section 3.2(b), as applicable, within 30 days after he or
she first becomes eligible to participate in the Plan, or earlier, as may be
required by the Benefits

 

-12-



--------------------------------------------------------------------------------

Committee, in its sole discretion, in order to participate in the Plan for such
Plan Year. Such an Employee shall not be permitted to defer receipt of any
portion of his or her compensation that is earned for services performed before
the Employee commences participation in the Plan. In addition, the Benefits
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary or desirable.

(d) Participation. Each Employee who enrolls in the Plan pursuant to Section 3.2
shall commence participation in the Plan on the date that the Benefits Committee
determines, in its sole discretion, that the Employee has met all enrollment
requirements set forth in the Plan and as required by the Benefits Committee,
including returning all required documents to the Benefits Committee within the
specified time period. If an Employee fails to meet all requirements contained
in this Section 3.2 within the period required, then the Employee shall not be
eligible to participate in the Plan during the relevant Plan Year.

Section 3.3. Termination of Eligibility. If the Benefits Committee determines
that a Participant, an FBU Participant or a CSR Participant no longer qualifies
as a member of a select group of management or highly compensated employees
(within the meaning of sections 201(2), 301(a)(3) and 401(a)(l) of ERISA), then,
to the extent permitted under section 409A of the Code, the Benefits Committee
shall (i) terminate any deferral election that such Participant, FBU Participant
or CSR Participant has made for the remainder of the Plan Year in which the
Benefits Committee makes such determination and (ii) take any further action
that the Benefits Committee deems appropriate. In the event that a Participant,
an FBU Participant or a CSR Participant becomes ineligible to defer compensation
under the Plan, his or her account balance(s) shall continue to be governed by
the terms of the Plan until such time as the vested portion of such account
balance(s) is paid in accordance with the terms of the Plan.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRALS, COMPANY CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.

Section 4.1. Participant Annual Deferral Amounts. A Participant may elect to
defer for a Plan Year the receipt of (i) any whole percentage of his or her Base
Salary or (ii) any whole percentage of his or her Annual Bonus, or (iii) both,
provided that the percentage of Base Salary that may be deferred cannot exceed
50% of Base Salary and the percentage of Annual Bonus that may be deferred
cannot exceed 90% of the Annual Bonus. The minimum Annual Deferral Amount is
$2,000, in any combination of whole percentages of Base Salary and Annual Bonus.
The Participant’s election shall apply to Base Salary earned in the Plan Year
with respect to which the election applies and the Base Salary earned in the
immediately succeeding Plan Year to the extent that the last payroll period
beginning in the Plan Year to which the Participant’s election applies extends
into such succeeding Plan Year.

Section 4.2. FBU Participant and CSR Participant Deferral Amounts. Each FBU
Participant and each CSR Participant may elect to defer for a Plan Year (i) any
whole percentage of his or her Base Salary or draw payments or (ii) any whole
percentage of his or her commissions under the Global Capital Markets Sales
Compensation Plan, the Global Investments Markets Commission Plan or other
Company commission plan pursuant to which such individual may earn commissions,
or (iii) both, provided that the percentage of Base Salary or draw payments
cannot exceed 50% of the Base Salary or draw payments and the percentage of
commissions that may be deferred cannot exceed (a) 90% of such commissions
earned by an FBU Participant and (b) 75% of such commissions earned by a CSR
Participant. The minimum

 

-14-



--------------------------------------------------------------------------------

FBU Deferral Amount and the minimum CSR Deferral Amount is $2,000, each in any
combination of whole percentages of Base Salary or draw payments and commissions
otherwise payable in the Plan Year. Notwithstanding the previous provisions of
this Section 4.2, FBU Participants also have the right to specify his or her
deferrals in dollar amounts or in whole percentages. Each election with respect
to Base Salary or draw payments and commissions shall apply to that earned
(i) in the Plan Year with respect to which the election applies and (ii) in the
immediately succeeding Plan Year to the extent that the last payroll period
beginning in the Plan Year to which the election applies extends into such
succeeding Plan Year.

Section 4.3. Short Plan Year. Notwithstanding Section 4.1, except the last
sentence thereof, if an Employee becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to
$2,000, in any combination of whole percentages of Base Salary and Annual Bonus
earned in the Plan Year multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year after the Employee becomes
a Participant and the denominator of which is 12 (the “Partial Year Fraction”).
Notwithstanding Section 4.2, except the last sentence thereof, if an Employee
becomes an FBU Participant or a CSR Participant after the first day of a Plan
Year, the minimum FBU Deferral Amount or the minimum CSR Deferral Amount, as
applicable, is $2,000, in any combination of whole percentages of Base Salary or
draw payments and commissions earned in the Plan Year, multiplied by the Partial
Year Fraction. Notwithstanding the previous provisions of this Section 4.3, FBU
Participants also have the right to specify his or her deferrals in dollar
amounts or in whole percentages.

 

-15-



--------------------------------------------------------------------------------

Section 4.4. Deferral Elections.

(a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable election on
an Election Form specifying the whole percentages of Base Salary or Annual
Bonus, or both, (to the maximum percentages set forth in Section 4.1) for the
Plan Year in which participation commences that the Participant wishes to defer
that are earned after the date the election is made. In connection with an FBU
Participant’s or a CSR Participant’s commencement of participation in the Plan,
the participant shall make an irrevocable election on an Election Form
specifying the whole percentages of Base Salary or draw payments and commissions
(to the maximum percentages set forth in Section 4.2) for the Plan Year in which
participation commences that the participant wishes to defer that are earned
after the date the election is made. Notwithstanding the previous provisions of
this Section 4.4(a), FBU Participants also have the right to specify his or her
deferrals in dollar amounts or in whole percentages. Each Participant, FBU
Participant and CSR Participant also shall specify on the Election Form the
payment form in which his or her vested account balance(s) shall be paid on
account of his or her Separation from Service and the form in which the payment
shall be made on account of his or her Retirement. For an election to be valid,
the Election Form must be completed and signed by the Participant, the FBU
Participant or the CSR Participant, as the case may be, timely delivered to the
Benefits Committee (in accordance with Section 3.2), and accepted by the
Benefits Committee.

(b) Subsequent Plan Years. For each succeeding Plan Year with respect to which
an Employee is a Participant, an FBU Participant or a CSR Participant, an
irrevocable deferral election for such a Plan Year, and such other elections as
the Benefits

 

-16-



--------------------------------------------------------------------------------

Committee deems necessary or desirable under the Plan, shall be made by timely
delivering a new Election Form to the Benefits Committee, in accordance with its
rules and procedures, before the end of the Plan Year preceding the Plan Year
with respect to which the election applies with respect to an Employee. If no
valid election applies with respect to an Employee for a Plan Year, then no
compensation earned by the Employee in such Plan Year amount shall be deferred.
An FBU Participant who expects to enter into a new employment agreement with an
Employer in a Plan Year shall also elect on the Election Form, the percentage or
dollar amount of any Paid Billings Bonus that may be awarded in such employment
agreement for the first year of the term of such new employment agreement if the
FBU Participant wishes to defer any such Paid Billings Bonus, even though the
FBU Participant does not know (i) whether he or she will in fact enter into a
new employment agreement, (ii) whether any Paid Billings Bonus will be awarded
in the employment agreement, (iii) if a Paid Billings Bonus is awarded, what the
amount thereof would be, and (iv) whether the portion of the Paid Billings Bonus
awarded in such Plan Year will be earned.

Section 4.5. Withholding and Crediting of Deferral Amounts, FBU Deferral Amounts
and CSR Deferral Amounts, etc.

(a) Annual Deferral Amounts. For each Plan Year, the Base Salary portion of a
Participant’s Annual Deferral Amount shall be withheld from each of the
Participant’s regularly scheduled Base Salary payments in substantially equal
amounts, as adjusted from time to time for increases and decreases in his or her
Base Salary, and a credit to the Participant’s Deferral Account shall be made
equal to such amount on the applicable Base Salary payment date. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld on the date the
Annual Bonus is or otherwise would be paid to the Participant and a credit to
the Participant’s Deferral Account shall be made equal to each amount on such
date.

 

-17-



--------------------------------------------------------------------------------

(b) FBU Deferral Amounts when an FBU Participant Receives Base Salary; Signing
Credit and Paid Billings Bonus. When an FBU Participant’s compensation is
payable in the form of Base Salary, the Base Salary portion of his or her FBU
Deferral Amount for a Plan Year shall be withheld from the FBU Participant’s
Base Salary and credited to his or her FBU Deferral Account in accordance with
this Section 4.5(b). Such Base Salary portion shall be withheld in substantially
equal installments, adjusted from time to time to correspond to increases and
decreases in Base Salary, on each regularly scheduled Base Salary payment date.
A credit shall be made to the FBU Participant’s FBU Deferral Account equal to
the amount withheld on each scheduled payment date. The commissions portion of
an FBU Participant’s FBU Deferral Amount shall be withheld in substantially
equal installments on the dates the commissions would otherwise be paid and a
credit shall be made to his or her FBU Deferral Account equal to the amount
withheld on date of the withholding. A credit shall be automatically made to the
FBU Participant’s FBU Bonus Account on the FBU Participant’s Crediting Date or
applicable anniversary thereof equal to the portion of the FBU Participant’s
Paid Billings Bonus that is earned because a billings target set forth in his or
her employment agreement has been achieved. A credit shall be automatically made
to an FBU Participant’s FBU Bonus Account equal to his or her Signing Credit on
the FBU Participant’s Crediting Date.

 

-18-



--------------------------------------------------------------------------------

(c) FBU Deferral Amounts when an FBU Participant Receives Draw Payments; Signing
Credit and Paid Billings Bonus. When an FBU Participant’s compensation is
payable in the form of draw payments rather than Base Salary, his or her FBU
Deferral Amount for a Plan Year that applies to his or her draw payments shall
be withheld from such FBU Participant’s draw payments and credited to his or her
FBU Deferral Account in accordance with this Section 4.5(c). The draw portion of
an FBU Participant’s FBU Deferral Amount for a Plan Year shall be withheld from
his or her draw payments in substantially equal installments, adjusted from time
to time to correspond to increases and decreases in the FBU Participant’s gross
draw payments, on each draw payment date. A credit shall be made to the FBU
Participant’s FBU Deferral Account equal to the amount withheld on each draw
payment date. The commission portion of an FBU Participant’s FBU Deferral Amount
shall be withheld in substantially equal installments on the dates the
commissions would otherwise be paid and a credit shall be made to the FBU
Participant’s FBU Deferral Account on each date of withholding equal to the
amount of commissions withheld on such date. A credit shall be automatically
made to the FBU Participant’s FBU Bonus Account on his or her Crediting Date or
applicable anniversary thereof equal to the portion of the FBU Participant’s
Paid Billings Bonus that is earned because a billings target set forth in his or
her employment agreement has been achieved. A credit shall automatically be made
to an FBU Participant’s FBU Bonus Account equal to his or her Signing Credit on
the FBU Participant’s Crediting Date.

(d) CSR Deferral Amounts when a CSR Participant Receives Base Salary. When a CSR
Participant’s compensation is payable in the form of Base Salary, his or her

 

-19-



--------------------------------------------------------------------------------

CSR Deferral Amount for a Plan Year that applies to his or her Base Salary shall
be withheld from the CSR Participant’s Base Salary and credited to his or her
CSR Deferral Account in accordance with this Section 4.5(d). The Base Salary
portion of a CSR Participant’s CSR Deferral Amount for a Plan Year shall be
withheld in substantially equal installments, adjusted from time to time to
correspond to increases and decreases in Base Salary, on each regularly
scheduled Base Salary payment date. A credit shall be made to the CSR
Participant’s CSR Deferral Account equal to the amount withheld on each
scheduled payment date. The commissions portion of a CSR Participant’s CSR
Deferral Amount shall be withheld in substantially equal installments on the
dates the commissions would otherwise be paid and a credit shall be made to his
or her CSR Deferral Account equal to the amount withheld on the date of the
withholding.

(e) CSR Deferral Amounts when a CSR Participant Receives Draw Payments. When a
CSR Participant’s compensation is payable in the form of draw payments rather
than Base Salary, his or her CSR Deferral Amount for a Plan Year that applies to
his or her draw payments shall be withheld from such CSR Participant’s draw
payments and credits shall be made to his or her CSR Deferral Account in
accordance with this Section 4.5(e). The draw portion of a CSR Participant’s CSR
Deferral Amount for a Plan Year shall be withheld from his or her draw payments
in substantially equal installments, adjusted from time to time to correspond to
increases and decreases in the CSR Participant’s gross draw payments on each
draw payment date. A credit shall be made to the CSR Participant’s CSR Deferral
Account equal to the amount withheld on each draw payment date. The commission
portion of a CSR Participant’s CSR Deferral Amount shall be withheld in
substantially equal installments on the dates the commissions would otherwise be
paid, and a credit shall be made to the CSR Participant’s CSR Deferral Account
on each date of the withholding equal to the amount of commissions withheld on
such date.

 

-20-



--------------------------------------------------------------------------------

Section 4.6. Leave of Absence.

(a) Paid Leave. If a Participant, an FBU Participant or a CSR Participant is
authorized by his or her Employer to take a paid leave of absence from
employment, the Annual Deferral Amount, FBU Deferral Amount or CSR Deferral
Amount, as applicable, shall continue to be withheld during such paid leave of
absence in accordance with Section 4.5 for a period not to exceed six months or,
if longer, the period of such leave of absence as set forth in a written
agreement between the Participant, FBU Participant or CSR Participant, as the
case may be, and his or her Employer. Upon the expiration of such relevant
period, the participant shall be deemed to have a Separation from Service if he
or she has not returned to employment before such expiration.

(b) Unpaid Leave. If a Participant, an FBU Participant or a CSR Participant is
authorized by his or her Employer to take an unpaid leave of absence from the
employment of the Employer for any reason, his or her deferral election shall be
cancelled for the remainder of the Plan Year. The Participant, FBU Participant
or CSR Participant, as applicable, shall be deemed to have a Separation from
Service six months after the beginning of such leave of absence if the duration
of the leave is six months or longer, except that if the maximum period of the
leave of absence is set forth in a written agreement between the Participant,
FBU Participant or CSR Participant, as the case may be, and his or her Employer,
the participant shall not have a Separation from Service due to the leave unless
he or she does not return to work with an Employer before the expiration of the
maximum leave of absence set forth in such agreement.

 

-21-



--------------------------------------------------------------------------------

Section 4.7. Company Contribution Amount.

(a) Employment Agreements. For each Plan Year, the Company shall credit amounts
to a Participant’s or an FBU Participant’s Company Contribution Account in
accordance with an employment or other agreement entered into between such an
individual and his or her Employer. If such an agreement provides that such
amounts are subject to a vesting schedule, such amounts credited under the Plan
shall be subject to such vesting schedule. Such amounts shall be credited to a
participant’s Company Contribution Account on the date or dates prescribed by
the applicable agreement. If no Crediting Date is prescribed by an agreement, an
amount deferred in a Plan Year shall be credited as of the last day of such Plan
Year.

(b) Discretionary. For each Plan Year, the Company, in its sole discretion, may,
but is not required to, credit any amount it desires to the Company Contribution
Account of any Participant or FBU Participant. The amount so credited may be
smaller or larger than the amount credited to the Company Contribution Account
of any other Participant or FBU Participant, and the amount credited to any
participant’s Company Contribution Account for a Plan Year may be zero, even
though one or more other participants are credited with a Company Contribution
Amount for that Plan Year. A Company Contribution Amount described in this
Section 4.7(b), if any, shall be credited as of the last day of the Plan Year.
If a Participant or an FBU Participant is not employed by an Employer as of the
last day of a Plan Year, then the Company Contribution

 

-22-



--------------------------------------------------------------------------------

Amount for that Plan Year for such participant shall be zero. Notwithstanding
the previous sentence, if a participant’s Retirement occurs within a Plan Year
or if he or she dies within a Plan Year, then a pro-rated portion of the Company
Contribution Amount for that Plan Year for such participant shall be credited as
of the last day of the Plan Year.

Section 4.8. Vesting.

(a) Deferral Account. A Participant shall at all times be 100% vested in his or
her Deferral Account.

(b) FBU Deferral Account. An FBU Participant shall at all times be 100% vested
in his or her FBU Deferral Account.

(c) CSR Deferral Account. A CSR Participant shall at all times be 100% vested in
his or her CSR Deferral Account.

(d) FBU Bonus Account. Except as provided in Section 4.8(i), Section 5.1 and
Article VII, an FBU Participant shall become vested in a Signing Credit and the
portion(s) of Paid Billings Bonus that are credited to his or her FBU Bonus
Account on the date that is the fifth anniversary of the FBU Participant’s
Crediting Date that applies to the employment agreement between the FBU
Participant and the Employer pursuant to which such Signing Credit and Paid
Billings Bonus were awarded, provided, however, that if the FBU Participant is
not employed by an Employer on the fifth anniversary of such Crediting Date,
then all amounts credited to the FBU Participant’s FBU Bonus Account in respect
of such credit and bonus shall be forfeited. An FBU Participant who has a
Separation from Service other than by reason of his or her disability (as
determined under Section 4.8(f)) or death before he or she becomes vested in
amounts attributable to any Signing Credit or Paid Billings Bonus shall forfeit
such unvested amounts.

 

-23-



--------------------------------------------------------------------------------

(e) Company Contribution Account. Participants shall become vested in the
amounts credited to their Company Contribution Accounts as determined by the
Company at the time the amount is so credited. Except as provided in
Section 4.8(i), Section 5.1 and Article VII, FBU Participants shall become 100%
vested in the amount credited to their Company Contribution Accounts for a Plan
Year on the first day of the fifth anniversary of the date such amount was so
credited.

(f) FBU Transferred Accounts. FBU Transferred Accounts shall vest in accordance
with the terms applicable to such accounts as established under the R.R.
Donnelley & Sons Global Capital Markets and Global Investment Markets Business
Units of the Financial Business Unit Sales Representative Deferred Compensation
Plan.

(g) Disability. Notwithstanding Section 4.8(d) and (e), a Participant or FBU
Participant who becomes permanently disabled, as determined by the Benefits
Committee in its sole discretion, shall become fully vested 60 days after the
date he or she begins receiving long term disability benefits under the
Company’s long term disability program.

(h) Other Accelerated Vesting. In the event of a Change in Control or upon the
Retirement or death of a Participant while such participant is employed by an
Employer, his or her Company Contribution Account shall immediately become 100%
vested, except to the extent that the Benefits Committee determines in the case
of a Change in Control that the acceleration of vesting would cause the
deduction limitations

 

-24-



--------------------------------------------------------------------------------

of section 280G of the Code to apply. In the event of a Change in Control or
upon an FBU Participant’s Retirement or death while such participant is employed
by an Employer, his or her FBU Deferral Account, FBU Bonus Account and Company
Contribution Account shall immediately become 100% vested, except to the extent
that the Benefits Committee determines in the case of a Change in Control that
the acceleration of vesting would cause the deduction limitations of
section 280G of the Code to apply. Any participant may request independent
verification of the Benefits Committee’s calculations with respect to the
application of the deduction limitations of section 280G of the Code. If a
participant requests an independent verification, the Benefits Committee must
provide him or her within 90 days of such a request an opinion, along with
supporting calculations, from a nationally recognized accounting firm (the
“Accounting Firm”) selected by the participant, stating that it is the
Accounting Firm’s opinion that the vesting of the Company Contribution Account
would cause the deduction limitations of section 280G of the Code to apply. The
cost of such opinion and calculations shall be paid for by the Company.

(i) Forfeiture for Termination of Employment for Cause or Competition with the
Company. Notwithstanding any other provisions of the Plan, all unvested amounts
credited to an FBU Participant’s Company Contribution Account and all earnings
thereon and all earnings credited to his or her FBU Deferral Account and FBU
Bonus Account shall be forfeited (i) if the FBU Participant directly or
indirectly becomes employed by or does any work for a competitor of the
Company’s financial printing business in the twelve-month period beginning on
the first date of the month occurring after the month in which his or her
termination of employment with the Company and its affiliates occurs or (ii) the
FBU Participant’s employment with the Company or an affiliate is terminated for
cause (as determined by the Company in its sole discretion).

 

-25-



--------------------------------------------------------------------------------

Section 4.9. Deemed Investments.

(a) Investment Elections. Each Participant in connection with his or her
deferral elections pursuant to Section 4.4 shall elect on the Election Form the
percentage, in increments of 1%, of his or her Annual Deferral Amount and
Company Contribution Amount that shall be deemed to be invested in one or more
Measurement Funds. Each FBU Participant in connection with his or her deferral
elections pursuant to Section 4.4 shall elect on the Election Form the
percentage, in increments of 1%, of the Base Salary or draw payments and
commissions deferred by the FBU Participant, and the Company Contribution Amount
credited to his or her Company Contribution Account that shall be deemed to be
invested in one or more Measurement Funds. Notwithstanding the foregoing
sentence, until an FBU Participant becomes 100% vested in his or her Company
Contribution Account, such account shall be credited with earnings periodically
throughout the Plan Year based upon the applicable percentage of the annual
yield on the first business day of the Plan Year of U.S. Treasury Notes with a
maturity of five years, as posted on the Federal Reserve’s website. Prior to the
fifth anniversary of the FBU Participant’s Crediting Date that applies to the
employment agreement between the FBU Participant and the Employer pursuant to
which a Signing Credit or a Paid Billings Bonus was awarded, the FBU Participant
shall elect, on the form and at the time and manner determined solely by the
Committee in its discretion, the whole percentage or dollar amounts of such
Signing Bonus and Paid Billings Bonus that shall be deemed to be invested in one
or more Measurement Funds. Each CSR Participant in connection with

 

-26-



--------------------------------------------------------------------------------

his or her deferral elections pursuant to Section 4.4 shall elect on the
Election Form the percentage, in increments of 1%, of the Base Salary or draw
payments and commissions deferred by the CSR Participant that shall be deemed
invested in one or more Measure Funds. If a Participant, an FBU Participant or a
CSR Participant does not elect any Measurement Fund, such amounts credited to
his or her account(s) shall automatically be deemed invested in the lowest-risk
Measurement Fund (the “default Measurement Fund”), as determined by the Benefits
Committee in its sole discretion.

(b) Changing Investments. A Participant, an FBU Participant or a CSR Participant
may elect, by use of any medium approved by the Benefits Committee, to change
the portion of the balance(s) of his or her account(s) that is deemed to be
invested in one or more Measurement Funds by specifying the whole percentage of
such amounts or account balances that is to be deemed invested in each
Measurement Fund. Any such election shall apply as of the first business day
deemed reasonably practicable by the Benefits Committee, in its sole discretion,
and shall continue to apply thereafter for each subsequent day in which the
participant participates in the Plan, unless changed in accordance with the
previous sentence.

(c) Selection of Measurement Funds. The Benefits Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund at any time. Each
discontinuance, substitution or addition of a Measurement Fund shall take effect
as of the first day of the first calendar month that begins at least 30 days
after the day on which the Benefits Committee gives Participants, FBU
Participants and CSR Participants written notice of such discontinuance,
substitution or addition.

 

-27-



--------------------------------------------------------------------------------

(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) shall be determined by the Director of Global
Trust Investments, in its reasonable discretion, based on the performance of the
investment vehicles upon which the Measurement Funds are based. In determining
the value of each Measurement Fund, the Benefits Committee may establish the
value of the Measurement Fund at a lower amount than the investment vehicle upon
which such Measurement Fund is based to take into account expenses incurred in
the administration of the Plan. Each Participant’s Account, each FBU
Participant’s FBU Account and each CSR Participant’s CSR Account shall be
credited or debited on each business day to the extent values are available for
the investments upon which the Measurement Funds elected (or the default
Measurement Fund deemed elected) by him or her are based.

(e) No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Measurement Funds, as well as the rate
based upon the U.S. Treasury Notes with a maturity of five years in the case of
Company Contribution Accounts of FBU Participants who are not 100% vested in
such accounts, are to be used for measurement purposes only and shall not be
considered or construed in any manner as an actual investment of a Participant’s
Account, an FBU Participant’s FBU Account or a CSR Participant’s CSR Account. In
the event that the Company or the Trustee decides to invest funds of the Trust
in any or all of the investments on which the Measurement Funds are based or in
U.S. Treasury Notes with a maturity of five years, no Participant, FBU
Participant or CSR Participant shall have any rights in or to such investments.
Without limiting the foregoing, each Participant’s Account, each FBU
Participant’s FBU Account and each CSR Participant’s CSR Account shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company or the Trust.

 

-28-



--------------------------------------------------------------------------------

(f) FBU Transferred Accounts. Earnings shall be credited to the balance of each
FBU Transferred Account periodically throughout the Plan Year based upon the
applicable percentage of the annual yield on the first business day of the Plan
Year of United States Treasury Notes with a maturity of five years, as posted on
the Federal Reserve’s website. If an FBU Account is distributed to an
accountholder as of any day other than January 1st, then the FBU Account shall
be credited with an amount representing earnings based upon the number of whole
months during the Plan Year prior to the date of distribution. Each FBU
Transferred Account shall at all times be a bookkeeping entry only and shall not
represent any investment made on behalf of the accountholder.

(g) Unvested Signing Bonuses and Paid Billings Bonuses. Until an FBU
Participant’s Signing Credit(s) and earned Paid Billings Bonus(es) become vested
pursuant to Section 4.8, an amount representing earnings in respect of such
Signing Credit(s) and Paid Billings Bonus(es) shall be credited to his or her
FBU Bonus Account periodically throughout the Plan Year based upon the
applicable percentage of the annual yield on the first business day of the Plan
Year of United States Treasury Notes with a maturity of five years, as posted on
the Federal Reserve’s website. If an FBU Bonus Account is distributed to an
accountholder as of any day other than January 1st, then the FBU Bonus Account
shall be credited with an amount representing earnings based upon the number of
whole months during the Plan Year prior to the date of distribution.

 

-29-



--------------------------------------------------------------------------------

(h) Unsecured Creditors. Participants, FBU Participants and CSR Participants
shall at all times be unsecured creditors of the Employers.

Section 4.10. No Crediting to Accounts After Distribution. Notwithstanding any
provision in the Plan to the contrary, should the complete distribution of a
Participant’s vested Account balance, an FBU Participant’s vested FBU Account
balance or a CSR Participant’s vested CRS Account balance occur before the date
on which any amount would otherwise be credited to such account, such amount,
other than a Company Contribution Amount, shall be paid to the former
Participant, former FBU Participant or former CSR Participant, as the case may
be, on or before the March 15th occurring immediately after the end of the Plan
Year in which such amount would have been credited to the account. Any Company
Contribution Amount that otherwise would have been credited to a Company
Contribution Account of a Participant or FBU Participant and any amount
representing earnings that would otherwise have been credited to a Company
Contribution Account, a Deferral Account, FBU Deferral Account, an FBU
Transferred Account or a CSR Deferral Account after the Distribution Date shall
be forfeited.

Section 4.11. FICA and Other Taxes.

(a) Annual Deferral Amounts, FBU Deferral Amounts and CSR Deferral Amounts. For
each Plan Year in which an Annual Deferral Amount is being withheld from a
Participant’s current compensation, the Participant’s Employer shall withhold,
in a manner determined by the Company, from the Participant’s Base Salary and
Annual Bonus that are not being deferred, as applicable, the Participant’s share
of FICA and other taxes on such Annual Deferral Amount. For each Plan Year in
which an FBU

 

-30-



--------------------------------------------------------------------------------

Deferral Amount is being withheld from an FBU Participant’s current
compensation, the FBU Participant’s Employer shall withhold, in a manner
determined by the Company, from the FBU Participant’s Base Salary or draw
payments that are not being deferred the FBU Participant’s share of FICA and
other taxes on such FBU Deferral Amount. For each Plan Year in which a CSR
Deferral Amount is being withheld from a CSR Participant’s current compensation,
the CSR Participant’s Employer shall withhold, in a manner determined by the
Company, from the CSR Participant’s Base Salary or draws payments that are not
being deferred the CSR Participant’s share of FICA and other taxes on such CSR
Deferral Amount. If deemed necessary, the Benefits Committee may reduce any
Annual Deferral Amount, FBU Deferral Amount or CSR Deferral Amount in order to
comply with this Section 4.11(a).

(b) Company Contribution Account. When a Participant or an FBU Participant
becomes vested in a Company Contribution Amount that had been credited to his or
her Company Contribution Account for a Plan Year, his or her Employer shall
withhold from the portion of his or her current compensation that is not
deferred his or her share of FICA and other taxes due on such vested amount. If
deemed necessary, the Benefits Committee may reduce the vested portion of such
Company Contribution Account in order to satisfy the taxes due as a result of
such vesting.

(c) Distributions. Each Participant’s, FBU Participant’s and CSR Participant’s
Employer, or the Trustee, shall withhold from any payments under the Plan made
to such Participant, FBU Participant or CSR Participant, as the case may be, all
federal, state and local income, employment and other taxes required to be
withheld by the Employer or the Trustee, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the Company
or the Trustee.

 

-31-



--------------------------------------------------------------------------------

Section 4.12. Spin-Off. Pursuant to the terms of the Separation Agreement, as of
the Effective Date, the Company assumed, and transferred to the Plan, all
assets, liabilities and obligations of R.R. Donnelley & Sons Company under the
RRD Plan with respect to any Transferred LSC Participant, and any such
obligations shall be administered and paid under the terms of this Plan;
provided, however, that all deferral, investment and distribution elections made
by such Transferred LSC Participants under the RRD Plan with respect to any Plan
Year occurring prior to the Effective Date and the Plan Year in which the
Effective Date occurs will continue to apply and shall be administered under
this Plan. All service and compensation that would be taken into account for
purposes of determining the amount of a Transferred LSC Participant’s benefit
under the RRD Plan as of the Effective Date shall be taken into account for the
same purposes under this Plan. For the avoidance of doubt, no Transferred LSC
Participant shall be treated as incurring a Separation from Service, Retirement
or similar event for purposes of determining the right to a distribution,
benefits or any other purpose under the Plan as a result of the Spin-Off or the
transfer of the Transferred LSC Participant’s employment to the Company or any
subsidiary of the Company. As of the Effective Date, the Plan shall assume and
honor the terms of all domestic relations orders in effect under the RRD Plan in
respect of Transferred LSC Participants.

ARTICLE V

RETIREMENT BENEFIT

Section 5.1. Retirement Benefit. Notwithstanding Section 4.8(e), each
Participant shall become fully vested in his or her Company Contribution Account
balance as of the first day

 

-32-



--------------------------------------------------------------------------------

of the Plan Year immediately following the Plan Year in which the date of his or
her Retirement occurs. Notwithstanding Section 4.8(d) and (e), each FBU
Participant shall become fully vested in his or her FBU Deferral Account, FBU
Bonus Account and Company Contribution Account upon his or her Retirement. A
Participant’s or an FBU Participant’s Company Contribution Account balance shall
be determined as of the close of business on the business day immediately
preceding the Distribution Date.

Section 5.2. Time and Form of Retirement Benefit Payment. Each Participant, FBU
Participant and CSR Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive his or her
Account balance, FBU Account balance or CSR Account balance, as applicable, and
with respect to an FBU Participant, any FBU Transferred Account balance, on
account of Retirement in a cash lump sum or pursuant to the Quarterly
Installment Method for a maximum period of 15 years. Subject to Section 9.2,
payment of a Participant’s Account balance, an FBU Participant’s FBU Account
balance or a CSR Participant’s CSR Account balance, and, with respect to an FBU
Participant, any FBU Transferred Account balance, on account of such
participant’s Retirement shall be made, or shall commence, within 60 days of the
Distribution Date according to his or her direction on the most recently filed
Election Form, provided that the conditions set forth in Article IX are
satisfied, and provided further that if the amount of such Account, FBU Account
or CSR Account and, with respect to an FBU Participant any FBU Transferred
Account, added together with the interests of the Participant, FBU Participant
or CSR Participant, as the case may be, under all other plans and arrangements
of the same type within the meaning of Treasury Regulation § 1.409A-1(c)(2), is
not greater than the then applicable dollar limit under section 402(g)(1)(B) of
the Code, then the Participant’s Account balance, the FBU Participant’s FBU
Account or the CSR Participant’s

 

-33-



--------------------------------------------------------------------------------

CSR Account, as the case may be, and, with respect to an FBU Participant, any
FBU Transferred Account, shall be paid in a cash lump sum on the applicable
Distribution Date. If there is no valid election regarding the form of payment
on account of Retirement (or the election does not satisfy the conditions set
forth in Article IX), then the account balance(s) shall be paid, subject to
Section 9.2, in a cash lump sum within 60 days of the applicable Distribution
Date.

ARTICLE VI

SEPARATION FROM SERVICE BENEFIT

Section 6.1. Separation from Service Benefit. Each Participant who has a
Separation from Service shall be entitled to receive his or her vested Account
balance calculated as of the close of business on the business day immediately
preceding the Participant’s Distribution Date. Each FBU Participant who has a
Separation from Service shall be entitled to receive his or her vested FBU
Account balance and FBU Transferred Account balance, if any, on the second
anniversary of his or her date of Separation from Service, except that if an FBU
Participant performs services for a competitor of the Company before such second
anniversary, then the FBU Participant shall be entitled to receive his or her
vested FBU Account balance and FBU Transferred Account balance, if any, on the
later of (i) the second anniversary of his or her date of Separation from
Service and (ii) the date on which he or she attains age 55. Each CSR
Participant who has a Separation from Service shall be entitled to receive his
or her CSR Account balance, calculated as of the close of business on the
business day immediately preceding the CSR Participant’s Distribution Date.

Section 6.2. Time and Form of Separation from Service Benefit Payment. Each
Participant, FBU Participant and CSR Participant in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive his or her vested Account

 

-34-



--------------------------------------------------------------------------------

balance, vested FBU Account balance or CSR Account balance, as the case may be,
and, with respect to an FBU Participant, any FBU Transferred Account, on account
of his or her Separation from Service in a cash lump sum or pursuant to the
Quarterly Installment Method for a maximum period of five years. Subject to
Section 9.2, payment of a Participant’s vested Account balance, an FBU
Participant’s vested FBU Account balance or a CSR Participant’s CSR Account
balance, and, with respect to an FBU Participant, any FBU Transferred Account
balance, on account of his or her Separation from Service shall be made, or
shall commence, within 60 days of the Distribution Date according to his or her
direction on the most recently filed Election Form, provided that the conditions
set forth in Article IX are satisfied, and provided further that if the amount
of such Account, FBU Account or CSR Account and, with respect to an FBU
Participant, any FBU Transferred Account, added together with the interests of
the Participant, FBU Participant or CSR Participant, as applicable, under all
other plans and arrangements of the same type within the meaning of Treasury
Regulation § 1.409A-1(c)(2), is not greater than the then applicable dollar
limit under section 402(g)(1)(B) of the Code, then the Participant’s Account
balance, the FBU Participant’s FBU Account balance or the CSR Participant’s CSR
Account balance, as the case may be, and, with respect to an FBU Participant,
any FBU Transferred Account, shall be paid in a cash lump sum on the applicable
Distribution Date. If there is no valid election regarding the form of payment
on account of his or her Separation from Service (or the election does not
satisfy the conditions set forth in Article IX), then the vested account
balance(s) shall be paid, subject to Section 9.2, in a cash lump sum within 60
days of the applicable Distribution Date.

 

-35-



--------------------------------------------------------------------------------

ARTICLE VII

CHANGE IN CONTROL BENEFIT

Section 7.1. Change in Control Benefit. Each Participant, FBU Participant and
CSR Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form whether to (i) receive a Change in
Control Benefit or (ii) have his or her account balance(s) remain in the Plan,
subject to its terms and conditions, upon the occurrence of a Change in Control.
If a Participant, an FBU Participant or a CSR Participant does not timely submit
an election with respect to the payment of the Change in Control Benefit, then
such Participant’s, FBU Participant’s or CSR Participant’s account balance(s)
shall remain in the Plan upon a Change in Control and shall continue to be
subject to the terms and conditions of the Plan.

Section 7.2. Time and Form of Change in Control Benefit Payment. The Change in
Control Benefit for a Participant or a CSR Participant shall be equal to the
Participant’s Account balance or the CSR Participant’s CSR Account balance, as
applicable, calculated as of the close of business on the date of the Change in
Control, and shall be paid in a cash lump sum within 60 days of the
Participant’s or CSR Participant’s Distribution Date. A FBU Participant’s Change
in Control Benefit shall be equal to the FBU Participant’s FBU Account balance
and FBU Transferred Account balance, if any, calculated at the same time and
paid in the same form and within the same time period as the vested Account
balance of a Participant with respect to whom a Change in Control occurred.

 

-36-



--------------------------------------------------------------------------------

ARTICLE VIII

SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS

Section 8.1. Scheduled Distributions. In connection with each election to defer
an Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution from the Plan with respect to all or a portion of such
Annual Deferral Amount, adjusted for deemed earnings and losses. In connection
with each election to defer an FBU Deferral Amount, an FBU Participant may
irrevocably elect to receive a Scheduled Distribution from the Plan with respect
to all or a portion of such FBU Deferral Amount, adjusted for deemed earnings
and losses. In connection with each election to defer a CSR Deferral Amount, a
CSR Participant may irrevocably elect to receive a Scheduled Distribution from
the Plan with respect to all or a portion of such CSR Deferral Amount, adjusted
for deemed earnings and losses. A Scheduled Distribution shall be paid in cash
lump sum, calculated as of the close of business on the Distribution Date, in an
amount equal to the portion of the Annual Deferral Amount, FBU Deferral Amount
or CSR Deferral Amount that the participant elected to have distributed in a
Scheduled Distribution. Subject to the other terms and conditions of the Plan,
including Section 9.2, each Scheduled Distribution shall be paid within 60 days
of the date of the Distribution Date.

Section 8.2. Other Payments Take Precedence Over Scheduled Distributions. If a
Distribution Date occurs that triggers a payment under Article V, VI, VII or X
or a payment is to be made pursuant to Section 8.3, then any amount subject to a
Scheduled Distribution election shall not be paid in accordance with
Section 8.1, to the extent it is payable pursuant to such other applicable
Article or Section 8.3. If a payment on account of an Unforeseeable Emergency is
to be made pursuant to Section 8.3, then, to the extent necessary to satisfy the
Unforeseeable

 

-37-



--------------------------------------------------------------------------------

Emergency, any amount subject to a Scheduled Distribution election shall not be
paid in accordance with Section 8.1, but shall be paid in accordance with
Section 8.3. Notwithstanding the foregoing, the Benefits Committee shall
interpret this Section 8.2 in a manner that is consistent with applicable law.

Section 8.3. Unforeseeable Emergency.

(a) In General. A Participant, an FBU Participant or a CSR Participant who
experiences an Unforeseeable Emergency may file a request with the Benefits
Committee to receive a distribution from his or her vested Account balance,
vested FBU Account balance or CSR Account balance, as the case may be, equal to
an amount reasonably necessary to satisfy his or her emergency financial need
and pay any taxes and penalties reasonably anticipated as a result of the
distribution. The Executive Vice President, Chief Human Resource Officer, in his
or her sole discretion, shall determine whether the Participant, FBU Participant
or CSR Participant, as applicable, has experienced an Unforeseeable Emergency.
The Benefits Committee shall not make a distribution on account of an
Unforeseeable Emergency to the extent that the Executive Vice President, Chief
Human Resource Officer determines that the emergency need may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the assets of the Participant, FBU Participant or CSR
Participant, as the case may be (to the extent such liquidation would not cause
severe financial hardship), or by cessation of the participant’s deferrals under
the Plan. In making his or her determination, the Executive Vice President,
Chief Human Resource Officer is not required to consider any amounts that are
available under a tax-qualified plan (including any amount that may be available
by obtaining a loan under such a plan) or under another nonqualified deferred

 

-38-



--------------------------------------------------------------------------------

compensation plan. The payment of any amount under this Section 8.3 shall be
subject to Section 9.2. If the Executive Vice President, Chief Human Resource
Officer, grants a request for a payment on account of an Unforeseeable
Emergency, then the deferral election of the requesting participant shall be
cancelled for the remainder of the Plan Year or, if longer, for six months.

(b) Coordination with 401(k) Plan. If a Participant, an FBU Participant or a CSR
Participant receives a hardship distribution within the meaning of Treasury
Regulation § 1.401(k)-1(d)(3) under the RR Donnelley & Sons Company Savings Plan
or any other plan with a cash or deferred arrangement within the meaning of
section 401(k) of the Code that is maintained by an Employer or an Affiliate,
then his or her deferral election under the Plan shall be cancelled, and he or
she shall not be permitted to defer any amounts under the Plan for a period of
six months after the receipt of the hardship distribution. The Employee shall be
again eligible to defer compensation under the Plan upon the expiration of such
six-month period if he or she is then eligible to participate.

ARTICLE IX

CHANGES IN THE FORM OR TIMING OF PAYMENTS

Section 9.1. Election Changes. Each Participant, FBU Participant and CSR
Participant may change the form or timing of a payment of his or her vested
account balance(s) only in accordance with this Section 9.1. Such an individual
who wishes to change the time or form of a previously elected payment must
submit a new Election Form to the Benefits Committee, in accordance with any
rules and procedures established by the Benefits Committee, at least 12 months
before the payment would otherwise be made, except that any change in the form
of Retirement payment must be made before the individual attains age 50. The
first payment pursuant to a new election must be at least five years after the
time the payment would otherwise have been made, and the new election shall have
no effect until at least 12 months after the date on which such election is
made.

 

-39-



--------------------------------------------------------------------------------

Section 9.2. Other Changes.

(a) Section 162(m). The Company shall delay a payment to a Participant, an FBU
Participant or a CSR Participant to the extent the Company reasonably
anticipates that if the payment were made as scheduled, the Employer of such
individual would not be permitted fully to deduct the payment under
section 162(m) of the Code, provided that the payment is made, at the Company’s
discretion, either (i) during the first taxable year of the individual in which
the Company reasonably anticipates that the payment would be deductible for such
year or (ii) during the period beginning with the date of the Separation from
Service or Retirement of the individual and ending on the later of (w) the last
day of the Employer’s taxable year in which the such Separation from Service or
Retirement occurs and (x) the fifteenth day of the third month following such
Separation from Service or Retirement. If a payment is delayed to a date on or
after such Separation from Service or Retirement, however, and the individual is
a Specified Employee on the date of his or her Separation from Service or
Retirement, then the payment shall be treated as a payment on account of the his
or her Separation from Service or Retirement. Thus, in the case of a delayed
payment to such an individual, the payment shall be made during the period
beginning with the date that is six months after such Separation from Service or
Retirement and ending on the later of (y) the last day of the Employer’s taxable
year in which occurs the last day of the sixth month period beginning on the
date after such Separation from Service or Retirement and (z) the fifteenth day
of the third

 

-40-



--------------------------------------------------------------------------------

month following the last day of the sixth month beginning on the date after such
Separation from Service or Retirement. The Participant’s Account, the FBU
Participant’s FBU Account and any FBU Transferred Account, or the CSR
Participant’s CSR Account, as applicable, shall continue to be adjusted in
accordance with Section 4.9 until it is fully paid.

(b) Payment upon Income Inclusion Under Section 409A. To the extent an amount
deferred under the Plan is included in the income of a Participant, an FBU
Participant or a CSR Participant as a result of a failure to comply with
section 409A of the Code, the Plan shall distribute to the Participant, FBU
Participant or CSR Participant, as the case may be, in the year of inclusion an
amount equal to the lesser of the amount included in his or her income and the
amount of the Participant’s vested Account balance, the FBU Participant’s vested
FBU Account balance and any FBU Transferred Account or the CSR Participant’s CSR
Account, as applicable.

(c) Payments That Would Violate Applicable Law. If the Company reasonably
anticipates that a payment would violate a federal securities law or other
applicable law, then the payment shall be delayed until the earliest date the
Company reasonably anticipates that the payment can be made without a violation
of law.

ARTICLE X

DEATH BENEFIT

Section 10.1. Death Benefit. In the case of a Participant, an FBU Participant or
a CSR Participant who dies before his or her vested account balance(s) have been
paid in full, his or her Beneficiary shall be entitled to receive the remainder
of such vested account balance(s), calculated as of the close of business of the
business day immediately preceding the Distribution Date of such Participant,
FBU Participant or CSR Participant.

 

-41-



--------------------------------------------------------------------------------

Section 10.2. Payment of Death Benefit. The Death Benefit in respect of a
Participant, an FBU Participant or a CSR Participant shall be paid to his or her
Beneficiary in a cash lump sum within 60 days of the Distribution Date.

ARTICLE XI

BENEFICIARY DESIGNATION

Section 11.1. Beneficiary Designation. Each Participant, FBU Participant and CSR
Participant shall have the right, at any time, to designate his or her
Beneficiary (primary, as well as contingent) to receive his or her vested
account balance(s) upon such participant’s death. Each participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
designation form and returning it to the Benefits Committee or its designated
agent. Each participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
designation form and the Benefits Committee’s rules and procedures, as in effect
from time to time. If a participant designates more than one person to be his or
her primary Beneficiary and one or more of those persons predeceases such
participant, then the share of such deceased person(s) shall be allocated pro
rata to such surviving persons.

Section 11.2. Spousal Consent. If a Participant, an FBU Participant or a CSR
Participant names someone other than his or her spouse as a Beneficiary, then
the Benefits Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Benefits
Committee, executed by such spouse and returned to the

 

-42-



--------------------------------------------------------------------------------

Benefits Committee. Upon the acceptance by the Benefits Committee of a new
Beneficiary designation form from a participant, all Beneficiary designations
previously filed by such participant shall be canceled. The Benefits Committee
shall be entitled to rely on the last Beneficiary designation form filed by a
participant and accepted by the Benefits Committee prior to his or her death.

Section 11.3. Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Benefits Committee or its designated agent.

Section 11.4. No Beneficiary Designation. If a Participant, an FBU Participant
or a CSR Participant fails to designate a Beneficiary or, if no Beneficiary
survives the participant (or if no Beneficiary survives until the complete
distribution of the Participant’s vested Account balance, the FBU Participant’s
vested FBU Account balance and any FBU Transferred Account balance or the CSR
Participant’s CSR Account balance), then the participant’s Beneficiary shall be
deemed to be his or her surviving spouse. If the deceased Participant, FBU
Participant or CSR Participant has no surviving spouse, then the Participant’s
vested Account balance, the FBU Participant’s vested FBU Account balance and any
vested FBU Transferred Account balance or the CSR Participant’s CSR Account
balance, as the case may be, shall be payable to the executor or personal
representative of the deceased participant’s estate.

Section 11.5. Discharge of Obligations. The payment of a deceased Participant’s
vested Account balance, a deceased FBU Participant’s FBU Account and any FBU
Transferred Account or a deceased CSR Participant’s CSR Account balance to his
or her Beneficiary shall fully and completely discharge all Employers and the
Benefits Committee from all obligations under the Plan with respect to such
Participant, FBU Participant or CSR Participant.

 

-43-



--------------------------------------------------------------------------------

ARTICLE XII

PLAN AMENDMENT, TERMINATION OR LIQUIDATION

Section 12.1. Amendment. The Company shall have the right, at any time, to amend
the Plan in whole or in part by the action of its board of directors, its Human
Resources Committee or the Benefits Committee; provided, however, that: (i) no
amendment shall be effective to decrease the value of a Participant’s Account
balance, an FBU Participant’s FBU Account balance and the balance of any FBU
Transferred Account or a CSR Participant’s CSR Account balance (the value of
such balance(s) calculated as if the participant had experienced a Separation
from Service as of the effective date of the amendment) and (ii) no amendment to
this Section 12.1 or Section 13.2 after a Change in Control shall be effective,
and provided further, that the Company’s Executive Vice President, Chief Human
Resources Officer shall have the right to amend the Plan, but only to the extent
that such amendment: (i) is required or deemed advisable as the result of
legislation or regulation; (ii) concerns solely routine ministerial or
administrative matters; or (iii) does not concern routine ministerial or
administrative matters but does not materially increase any cost to any
Employer. No amendment to the Plan shall affect any Participant, FBU
Participant, CSR Participant or Beneficiary who has become entitled to the
payments under the Plan on or before the earlier of (i) the date of the
amendment and (ii) the effective date of the amendment.

Section 12.2. Termination and Liquidation of Plan. The Plan may be terminated
and payments hereunder may be accelerated in connection with the termination of
the Plan (such payment acceleration referred to herein as a “liquidation” of the
Plan) only if the conditions of

 

-44-



--------------------------------------------------------------------------------

subsection (a), (b), (c) or (d) of this Section 12.2 are satisfied. Until
60 days before the Plan is completely liquidated, or such other time reasonably
anticipated by the Benefits Committee to permit an orderly liquidation of the
Plan, the Measurement Funds available to Participants, FBU Participants and CSR
Participants immediately before the termination of the Plan shall be comparable
in number and type to those Measurement Funds available in the Plan Year
preceding the Plan Year in which the termination of the Plan becomes effective.

(a) Corporate Dissolution or Bankruptcy Court Approval. The Company may
terminate and liquidate the Plan with respect to Participants, FBU Participants
and CSR Participants who are Employees of one or more Employers (i) within
12 months of the dissolution of such Employer(s) that is taxed to stockholders
under section 331 of the Code or (ii) with the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A), provided that all payments to each
affected Participant, FBU Participant and CSR Participant are included in his or
her gross income at the earlier of (x) the taxable year in which the payment is
actually or constructively received by him or her and (y) the latest of the
following: (1) the calendar year in which the Plan termination and liquidation
occurs; (2) the first calendar year in which the amount of the payment is no
longer subject to a substantial risk of forfeiture; and (3) the first calendar
year in which the payment is administratively practicable.

(b) Change in Control. The Plan may be terminated and liquidated with respect to
Participants, FBU Participants and CSR Participants who are Employees of an
Employer that experiences a Change in Control at any time within 30 days before
and 12 months after such Change in Control by the person who after the Change in
Control is primarily liable for the payments under the Plan, provided that all
plans, agreements and

 

-45-



--------------------------------------------------------------------------------

other arrangements that are of the same type (within the meaning of Treasury
Regulation § 1.409A-1(c)(2)) as the Plan are terminated and liquidated with
respect to each Participant, FBU Participant and CSR Participant affected by the
Change in Control, and provided further that all such Participants, FBU
Participants and CSR Participants receive all compensation deferred under the
Plan and all plans, agreements and other arrangements of the same type as the
Plan within 12 months of the date all necessary actions to terminate and
liquidate the Plan and such other plans, agreements and arrangements are
irrevocably taken by the person primarily responsible for the payments
thereunder.

(c) No New Plan for Three Years. The Company may liquidate and terminate the
Plan with respect to one or more Employers only if the following five conditions
are satisfied: (i) there is not a downturn in the financial health of such
Employer(s); (ii) all plans, programs and arrangements of the same type (within
the meaning of Treasury Regulation § 1.409A-1(c)(2)) as the Plan in which any
Participant, FBU Participant or CSR Participant employed by such Employer(s)
participates are also terminated and liquidated; (iii) no payments are made
under the Plan within 12 months following the date the Company terminates the
Plan with respect to such Employer(s), other than payments that would be made if
the Plan had not been terminated with the intent to liquidate the Plan; (iv) all
payments are made within 24 months following the date of Plan termination; and
(v) such Employer(s) do not establish a new plan of the same type for those
Employees of such Employer(s) who had participated in the Plan within the three
year period following the date the Company takes all necessary action to
terminate and liquidate the Plan with respect to such Employer(s).

 

-46-



--------------------------------------------------------------------------------

(d) Other Permissible Events. The Company may terminate and liquidate the Plan
upon any other event or condition that the Internal Revenue Service may provide
in a regulation, ruling or notice or other publication in the Internal Revenue
Bulletin.

Section 12.3. Effect of Payment. The full payment of a Participant’s vested
Account balance, an FBU Participant’s vested FBU Account and any FBU Transferred
Account and a CSR Participant’s CSR Account balance shall completely discharge
all obligations to such Participant, FBU Participant or CSR Participant and his
or her Beneficiary under the Plan, and the Participant’s, FBU Participant’s or
CSR Participant’s Plan Agreement shall terminate.

ARTICLE XIII

ADMINISTRATION

Section 13.1. Benefits Committee. Except as otherwise provided in this
Article XIII, the Plan shall be administered by the Benefits Committee.

(a) Members. Treasurer and Vice President shall be members of the Benefits
Committee. The Benefits Committee may appoint additional members to the Benefits
Committee and may replace vacancies pursuant to procedures established in its
by-laws.

(b) Benefits Committee Duties and Actions. The Benefits Committee shall have the
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan, (ii) decide or resolve any and
all questions, including interpretations of the Plan, as may arise in connection
with the Plan, and (iii) take any action as may be required or advisable for the
proper administration of the Plan. Any individual serving on the Benefits
Committee who is a Participant, an FBU Participant or a CSR Participant shall
not vote or act on any matter relating solely to

 

-47-



--------------------------------------------------------------------------------

himself or herself. When making a determination or calculation, the Benefits
Committee shall be entitled to rely on information furnished by a Participant,
an FBU Participant, a CSR Participant or the Company. Any action taken by the
Benefits Committee with respect to any one or more Participants, FBU
Participants or CSR Participants shall not be binding on the Benefits Committee
as to any action to be taken with respect to any other participant. Each
determination required or permitted under the Plan shall be made by the Benefits
Committee in its sole and absolute discretion. The members of the Benefits
Committee may allocate their responsibilities and may designate any other person
or committee, including employees of the Company, to carry out any of their
responsibilities with respect to administration of the Plan.

Section 13.2. Administration Upon Change In Control. Upon and after the
occurrence of a Change in Control, the Plan shall be administered by an
independent third party selected by the Trustee and approved by the individual
who, immediately prior to the Change in Control, was the Company’s highest
ranking officer (the “Ex-CEO”). Such independent third party (the
“Administrator”) shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations. Upon a Change in Control and for a period of three years
thereafter, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon a Change in Control and
for a period of three years thereafter, the Company may not terminate the
services of the Administrator.

Section 13.3. Agents. In the administration of the Plan, the Benefits Committee
or, if applicable, the Administrator, may from time to time employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to any Employer.

 

-48-



--------------------------------------------------------------------------------

Section 13.4. Binding Effect of Decisions. Any decision or action of the
Benefits Committee or, if applicable, the Administrator, with respect to any
matter arising out of or in connection with the administration, interpretation
and application of the Plan shall be final, binding and conclusive upon all
persons having any interest in the Plan and all persons claiming under any
Participant, FBU Participant, CSR Participant, former Participant, former FBU
Participant, former CSR Participant or Beneficiary.

Section 13.5. Indemnity. The Company shall: (i) pay all reasonable
administrative expenses and fees of the Benefits Committee or, if any, the
Administrator; and (ii) indemnify and hold harmless the Benefits Committee or,
if any, the Administrator (or any agent or delegate of either the Benefits
Committee or the Administrator) against any and all claims, losses, damages,
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of its duties hereunder,
except with respect to matters resulting from the gross negligence or willful
misconduct of the Benefits Committee or, as applicable, the Administrator, or
the employees, delegates or agents of either.

Section 13.6. Employer Information. To enable the Benefits Committee or, as the
case may be, the Administrator, to perform its functions, the Company and each
Employer shall supply full and timely information to the Benefits Committee or
the Administrator as requested, on all matters relating to the compensation of
the Participants, FBU Participants and CSR Participants, the date and
circumstances of the Retirement, disability, death or Separation from Service of
the Participants, FBU Participants and CSR Participants, and such other
pertinent information as the Benefits Committee or Administrator may reasonably
require.

 

-49-



--------------------------------------------------------------------------------

ARTICLE XIV

COORDINATION WITH OTHER BENEFITS

The benefits provided to a Participant, an FBU Participant or a CSR Participant
or to his or her Beneficiary under the Plan are in addition to any other
benefits available to such Participant, FBU Participant, CSR Participant or
Beneficiary under any other plan or program for employees of such Participant’s,
FBU Participant’s or CSR Participant’s Employer. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program except as
may otherwise be expressly provided.

ARTICLE XV

CLAIMS AND APPEALS PROCEDURES

Section 15.1. Authority to Submit Claims. Any Participant, FBU Participant, CSR
Participant or Beneficiary who believes that he or she is entitled to a payment
under the Plan, including a payment greater than the payment initially
determined by the Benefits Committee, may (or his or her duly authorized
representative may) file a Claim in writing with the Benefits Committee. The
Benefits Committee shall determine whether an individual is duly authorized to
act on behalf of a Participant, FBU Participant, CSR Participant or Beneficiary
in connection with the Claim and may establish reasonable procedures for making
such a determination. Any such Participant, FBU Participant, CSR Participant,
Beneficiary or duly authorized representative is referred to in the Plan as a
Claimant.

Section 15.2. Procedure for Filing a Claim. In order for a communication from a
Claimant to constitute a valid Claim, the communication must be delivered to the
Benefits Committee in writing on the form designated by the Benefits Committee
or in such other form as may be acceptable to the Benefits Committee.

 

-50-



--------------------------------------------------------------------------------

Section 15.3. Initial Claim Review. The initial Claim review shall be conducted
by the Benefits Committee, with or without the presence of the Claimant, as
determined by the Benefits Committee in its discretion. The Benefits Committee
shall consider the applicable terms and provisions of the Plan, information and
evidence that is presented by the Claimant and any other information the
Benefits Committee deems relevant. In reviewing the Claim, the Benefits
Committee shall also consider determinations made within the immediately
preceding 24 months of Claims of similarly situated Claimants.

Section 15.4. Claim Determination.

(a) The Benefits Committee shall make a Determination regarding a Claim and
notify the Claimant of such Determination within a reasonable period of time,
but in any event (except as described in Section 15.4(b) below) within 90 days
after the Benefits Committee receives the Claim.

(b) The Benefits Committee may extend the period for making a Determination to a
maximum of 90 additional days if the Benefits Committee determines that
circumstances require an extension of time. The Benefits Committee shall notify
the Claimant before the end of the initial 90-day period of the circumstances
requiring the extension of time and the date by which the Benefits Committee
expects to render a Determination.

 

-51-



--------------------------------------------------------------------------------

Section 15.5. Manner and Content of Notification of Adverse Determination of a
Claim. The Benefits Committee shall provide a Claimant with written or
electronic notice of an Adverse Determination. Such notice shall:

 

  (i) specify the specific reason or reasons for the Adverse Determination;

 

  (ii) reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

  (iii) describe any additional material or information necessary for the
Claimant to perfect the Claim and explain of why such material or information is
necessary; and

 

  (iv) describe the Plan’s appeal procedure and the time limits applicable to
such procedure, and include a statement describing the Claimant’s right to bring
a civil action under section 502(a) of ERISA after an Adverse Determination of
an appeal of a Claim.

Section 15.6. Procedure for Filing an Appeal of an Adverse Determination. In
order for a communication from a Claimant to constitute a valid appeal, the
communication must be submitted by a Claimant in writing on the form designated
by the Benefits Committee, or in such other form as may be acceptable to the
Benefits Committee, and delivered to the Benefits Committee within 60 days of
the Claimant’s receipt of the notice of the Adverse Determination on the Claim.
If the Benefits Committee does not receive a valid appeal within 60 days of the
delivery to the Claimant of the notice of the Adverse Determination for the
related Claim, the Claimant shall be barred from filing an appeal of such Claim
and he or she shall be deemed to have failed to exhaust all administrative
remedies under the Plan.

Section 15.7. Appeal Procedure. An appeal of an Adverse Determination shall be
conducted by the Benefits Committee, with or without the presence of the
Claimant, as determined by the Benefits Committee in its discretion. The
Benefits Committee shall consider the applicable terms and provisions of the
Plan, information and evidence that is presented by the

 

-52-



--------------------------------------------------------------------------------

Claimant (including all comments, documents, records and other information
submitted by the Claimant without regard to whether such information was
submitted or considered in the initial Determination) and any other information
the Benefits Committee deems relevant. The Claimant shall be provided, upon
request and free of charge, reasonable access to and copies of all relevant
documents and shall be allowed to submit any supporting comments, documents,
records and other information.

Section 15.8. Timing and Notification of the Determination of an Appeal.

(a) The Benefits Committee shall make a Determination regarding an appeal and
notify the Claimant of its Determination within a reasonable period of time, but
in any event (except as described in Section 15.8(b) below) within 60 days after
the Benefits Committee receives the appeal.

(b) The Benefits Committee may extend the period for making the Determination of
the appeal of denied Claim to a maximum of 60 additional days if the Benefits
Committee determines that circumstances require an extension of time. The
Benefits Committee shall notify the Claimant before the end of the initial
60-day period of the circumstances requiring the extension of time and the date
by which the Benefits Committee expects to render a decision. If such an
extension is due to a failure of the Claimant to submit information necessary to
decide the appeal, the period in which the Benefits Committee is required to
make a decision shall be tolled by the Benefits Committee from the date on which
the Benefits Committee notifies the Claimant until the date the Benefits
Committee has received the requested information from the Claimant. If the
Claimant fails to respond to the Benefits Committee’s request for additional
information within a reasonable time, the Benefits Committee may, in its
discretion, render a Determination on the appeal based on the record before the
Benefits Committee.

 

-53-



--------------------------------------------------------------------------------

Section 15.9. Manner and Content of Notification of Adverse Determination of
Appeal. The Benefits Committee shall provide a Claimant with written or
electronic notice of any Adverse Determination of an appeal of a denial of a
Claim. Such notice shall:

 

  (i) specify the reason or reasons for the Adverse Determination;

 

  (ii) reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

  (iii) state that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all relevant documents; and

 

  (iv) state that the Claimant has a right to bring a civil action under section
502(a) of ERISA.

Section 15.10. Delivery and Receipt. For purposes of the Article XV, any notice,
Claim or document may be delivered in person; provided, however, that any notice
sent by the Benefits Committee related to a Claim may be sent by facsimile or by
electronic mail if there is a verifiable confirmation that such notice was
received and the facsimile or electronic mail is followed by a hard copy sent by
next business day courier service no later than the next business day. Any Claim
or document sent to a Claimant shall be sent to the Claimant’s last known
address. Any Claim or document that satisfies the requirements described in this
Section 15.10 shall be deemed delivered and received on the earlier of (a) the
date of its actual receipt, if receipt is evidenced in writing, (b) 10 days
after deposit in the United States Mail, first class postage prepaid and return
receipt requested, and (c) the date of confirmation of successful transmission
of a facsimile or electronic mail. If the requirements described in this
Section 15.10 are not satisfied, then the notice, Claim or document shall be
deemed not delivered or received and not be effective.

 

-54-



--------------------------------------------------------------------------------

Section 15.11. Limitation on Actions. No legal action, including without
limitation any lawsuit, may be brought by a Claimant more than two years after
the date the Claimant has received an Adverse Determination of his or her appeal
of a Claim denial.

Section 15.12. Failure to Exhaust Administrative Remedies. No legal action may
be brought by a Claimant who has not timely filed a Claim and an appeal of the
denial of such Claim and otherwise exhausted all administrative remedies under
the Plan.

ARTICLE XVI

TRUST

Section 16.1. Establishment of the Trust. The Company shall maintain the Trust,
and each Employer shall at least annually transfer over to the Trust such assets
as the Company determines, in its sole discretion, are necessary to provide for
the Employer’s liabilities created with respect to the Annual Deferral Amounts,
FBU Deferral Amounts, CSR Deferral Amounts and Company Contribution Amounts for
such Employer’s Participants, FBU Participants and CSR Participants, taking into
consideration the value of the assets in the Trust attributable to such
Employer’s liabilities at the time of the transfer.

Section 16.2. Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Benefits Committee or
investment manager appointed by the Benefits Committee, to invest and reinvest
the assets of the Trust in accordance with the Trust Agreement.

 

-55-



--------------------------------------------------------------------------------

Section 16.3. Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of each Participant, FBU Participant and CSR
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Employers and the creditors of the
Employers to the assets transferred to the Trust. Each Employer shall at all
times remain liable to carry out its obligations under the Plan and Trust.

Section 16.4. Distributions From the Trust. Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under the Plan.

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of section 401(a) of the Code and that “is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(l) of ERISA. The
Plan is also intended to comply with section 409A of the Code and the
regulations promulgated thereunder. The Plan shall be administered and
interpreted to the extent possible in a manner consistent with the intent
expressed in this Section 17.1.

Section 17.2. Unsecured General Creditor. Participants, FBU Participants, CSR
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
any Employer. For purposes of the payment of benefits under the Plan, any and
all of an Employer’s assets shall be, and remain, the

 

-56-



--------------------------------------------------------------------------------

general, unpledged unrestricted assets of the Employer. An Employer’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future, and Participants, FBU Participants, CSR Participants and
their Beneficiaries, heirs, successors and assigns shall at all times be
unsecured creditors of the Employers.

Section 17.3. Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreements. An Employer
shall have no obligation to a Participant, an FBU Participant, a CSR Participant
or any Beneficiary under the Plan except as expressly provided in the Plan or in
a Plan Agreement.

Section 17.4. Nonassignability. No Participant, FBU Participant, a CSR
Participant, Beneficiary or any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant, FBU
Participant, CSR Participant, Beneficiary or any other person, be transferable
by operation of law in the event of his or her bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise. Any
attempt to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, except as specifically permitted under the Plan, shall be null
and void and without legal effect.

 

-57-



--------------------------------------------------------------------------------

Section 17.5. Withholding for Taxes. Notwithstanding anything contained in the
Plan to the contrary, the Employers shall withhold from payments to be made
under the Plan such amount or amounts as may be required for purposes of
complying with the tax withholding provisions of the Code or any applicable
State law for purposes of paying any tax attributable to any amounts payable or
creditable under the Plan. The Company may reduce a Participant’s Account, an
FBU Participant’s FBU Account and any FBU Transferred Account or a CSR
Participant’s CSR Account in the amount of employment taxes payable with respect
to compensation deferred before the Participant’s, FBU Participant’s or CSR
Participant’s Separation from Service.

Section 17.6. Immunity of Benefits Committee Members. The members of the
Benefits Committee may rely upon any information, report or opinion supplied to
them by any officer of the Company or any legal counsel, independent public
accountant or actuary, and shall be fully protected in relying upon any such
information, report or opinion. No member of the Benefits Committee shall have
any liability to the Company or any Participant, FBU Participant, CSR
Participant, former Participant, former FBU Participant, former CSR Participant,
any Beneficiary, or to any person claiming under or through any Participant, FBU
Participant, CSR Participant, former Participant, former FBU Participant, former
CSR Participant or any Beneficiary or other person interested or concerned in
connection with any decision made by such member of the Benefits Committee
pursuant to the Plan which was based upon any such information, report or
opinion if such member of the Benefits Committee relied thereon in good faith.

Section 17.7. Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between any Employer
and a

 

-58-



--------------------------------------------------------------------------------

Participant, an FBU Participant or a CSR Participant. Employment of a
Participant, an FBU Participant or a CSR Participant is hereby acknowledged to
be an “at will” employment relationship that can be terminated at any time for
any reason, or no reason, with or without cause, and with or without notice,
unless expressly provided otherwise in a written employment agreement. Nothing
in the Plan shall be deemed to give a Participant, an FBU Participant or a CSR
Participant the right to be retained in the service of any Employer or to
interfere with the right of any Employer to discipline or discharge the
Participant, FBU Participant or CSR Participant at any time.

Section 17.8. Furnishing Information. A Participant, an FBU Participant or a CSR
Participant or his or her Beneficiary will cooperate with the Benefits Committee
by furnishing any and all information requested by the Benefits Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and payments hereunder, including but not limited to
taking such physical examinations as the Benefits Committee may deem necessary
in connection with the purchase of insurance, as described in Section 17.18.

Section 17.9. Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply. Whenever any word is used herein in the singular, it shall be
construed as though it was used in the plural, in all cases where it would
reasonably so apply; and whenever any word is used herein in the plural, it
shall be construed as though it was used in the singular, in all cases where it
would so reasonably apply.

 

-59-



--------------------------------------------------------------------------------

Section 17.10. Captions. The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

Section 17.11. Governing Law. The provisions of the Plan shall be construed and
interpreted according to the internal laws of the State of Illinois without
regard to its conflicts of laws principles, to the extent not preempted by any
applicable federal law.

Section 17.12. Notice. Any notice or filing required or permitted to be given to
the Benefits Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

LSC Communications, Inc.

Attn: Director of Compensation

4101 Winfield Road

Warrenville, IL 60555

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant, FBU
Participant or CSR Participant, any former participant or any Beneficiary under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to his or her last known address.

Section 17.13. Successors. The provisions of the Plan shall bind and inure to
the benefit of the Employers and their successors and assigns and to the
Participants, FBU Participants and CSR Participants and their Beneficiaries.

 

-60-



--------------------------------------------------------------------------------

Section 17.14. Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant, FBU Participant or CSR Participant who has predeceased
such Participant, FBU Participant or CSR Participant shall automatically pass to
the Participant, FBU Participant or CSR Participant, as applicable, and shall
not be transferable by such spouse in any manner, including but not limited to
such spouse’s will, nor shall such interest pass under the laws of intestate
succession.

Section 17.15. Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

Section 17.16. Incompetent. If the Benefits Committee determines in its
discretion that a payment under the Plan is to be made to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
such person’s property, the Benefits Committee may direct that such payment be
made to the guardian, legal representative or person having the care and custody
of such minor, incompetent or incapable person. The Benefits Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to such payment. Any payment made shall be for the
account of the Participant, FBU Participant or CSR Participant, as the case may
be, or his or her Beneficiary, and shall be a complete discharge of any
liability under the Plan for such payment.

Section 17.17. Court Order. The Benefits Committee is authorized to comply with
any court order in any action in which the Plan or the Benefits Committee has
been named as a party, including any action involving a determination of a
Participant’s, FBU Participant’s or CSR

 

-61-



--------------------------------------------------------------------------------

Participant’s rights or interests under the Plan. Notwithstanding the foregoing,
the Benefits Committee shall interpret this provision in a manner that is
consistent with applicable tax law, including but not limited to guidance issued
after the effective date of the Plan or any amendment or restatement thereof.

Section 17.18. Insurance. The Employers, on their own behalf or on behalf of the
Trustee, and, in their sole discretion, may apply for and procure insurance on
the life of a Participant, an FBU Participant or a CSR Participant, in such
amounts and in such forms as the Trust may choose. The Employers or the Trustee,
as the case may be, shall be the sole owner and beneficiary of any such
insurance. Such Participant, FBU Participant or CSR Participant shall have no
interest whatsoever in any such policy or policies, and at the request of his or
her Employer shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Employers have applied for insurance.

Section 17.19. Legal Fees To Enforce Rights After Change in Control. The Company
and each Employer are aware that upon the occurrence of a Change in Control, the
Board or the board of directors of an Employer (which might then be composed of
new members) or a shareholder of the Company or an Employer, or of any successor
corporation might then cause or attempt to cause the Company, an Employer or
such successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company or an Employer to institute, or may
institute, litigation seeking to deny Participants, FBU Participants or CSR
Participants the payments intended under the Plan. In these circumstances, the
purpose of the Plan could be frustrated. Accordingly, if, following a Change in
Control, it should appear to any Participant, FBU Participant or CSR Participant
that the Company, his or her Employer or any

 

-62-



--------------------------------------------------------------------------------

successor corporation has failed to comply with any of its obligations under the
Plan or any Plan Agreement thereunder or, if the Company, such Employer or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant, FBU Participant or CSR Participant the payments
intended to be provided, then the Company and his or her Employer irrevocably
authorize such Participant, FBU Participant or CSR Participant to retain counsel
of his or her choice at the expense of the Company and his or her Employer (who
shall be jointly and severally liable) to represent such Participant, FBU
Participant or CSR Participant in connection with the initiation or defense of
any litigation or other legal action, whether by or against the Company, his or
her Employer or any director, officer, shareholder or other person affiliated
with the Company, his or her Employer or any successor thereto in any
jurisdiction.

IN WITNESS WHEREOF, the Company has signed this Plan document as of
September 22, 2016.

 

LSC Communications, Inc. By:   /s/ Suzanne S. Bettman Title:  

Suzanne S. Bettman

President

 

-63-